



Exhibit 10.13
FORTIVE CORPORATION
2016 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the Fortive Corporation
2016 Stock Incentive Plan (the “Plan”) will have the same defined meanings in
this Stock Option Agreement, including any special terms and conditions for the
Optionee's country set forth in the addendum attached thereto as Addendum A (the
“Addendum”) (collectively, the “Agreement”).
I.NOTICE OF STOCK OPTION GRANT
Name:
Optionee ID:
The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and the Agreement,
as follows:
Date of Grant        
Exercise Price per Share    $    
Total Number of Shares Granted        
Type of Option    Nonstatutory Stock Option
Expiration Date    Tenth anniversary of Date of Grant
Vesting Schedule:    
Time-Based Vesting Criteria    







--------------------------------------------------------------------------------








II.AGREEMENT
1.    Grant of Option. Fortive Corporation (the “Company”) hereby grants to the
Optionee named in this Notice of Stock Option Grant (the “Optionee”), an option
(the “Option”) to purchase the number of shares of Common Stock (the “Shares”)
set forth in the Notice of Stock Option Grant, at the exercise price per Share
set forth in the Notice of Stock Option Grant (the “Exercise Price”), and
subject to the terms and conditions of the Agreement and the Plan, which are
incorporated herein by reference. Except as set forth in Section 2(c) below, in
the event of a conflict between the terms and conditions of the Plan and the
Agreement, the terms and conditions of the Plan shall prevail.
2.    Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in the Agreement
or in the Plan, Options awarded to the Optionee shall not vest until the
Optionee continues to be actively employed with, or actively providing services
to, the Company or an Eligible Subsidiary for the periods required to satisfy
the time-based vesting criteria (“Time-Based Vesting Criteria”) applicable to
such Options. The Time-Based Vesting Criteria applicable to an Option are
referred to as “Vesting Conditions,” and the earliest date upon which all
Vesting Conditions are satisfied is referred to as the “Vesting Date.” The
Vesting Conditions for an Option received by the Optionee shall be established
by the Compensation Committee (the “Committee”) of the Company’s Board of
Directors (or by one or more members of Company management, if such power has
been delegated in accordance with the Plan and applicable law) and reflected in
the account maintained for the Optionee by an external third party administrator
of the Option awards. Further, during any approved leave of absence (and without
limiting the application of any other rules governing leaves of absence that the
Committee may approve from time to time pursuant to the Plan), to the extent
permitted by applicable law the Committee shall have discretion to provide that
the vesting of the Options shall be frozen as of the first day of the leave (or
as of any subsequent day during such leave, as applicable) and shall not resume
until and unless the Optionee returns to active employment prior to the
Expiration Date of the Options.
(b)    Addendum. The provisions of Addendum A are incorporated by reference
herein and made a part of the Agreement, and to the extent any provision in
Addendum A conflicts with any provision set forth elsewhere in the Agreement
(including without limitation any provisions relating to Retirement), the
Addendum A provision shall control.
(c)    Fractional Shares. The Company will not issue fractional Shares upon the
exercise of an Option. Any fractional Share will be rounded up and issued to the
Optionee in a whole Share.
3.    Exercise of Option.
(a)    Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and the Agreement.
(b)    Method and Time of Exercise. This Option shall be exercisable by any
method permitted by the Plan and the Agreement that is made available from time
to time by the external third party administrator of the Option awards. An
exercise may be made with respect to whole Shares only, and not for a fraction
of a Share. Shares shall not be issued under the Plan unless the issuance and
delivery of such Shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. The Committee may
require the Optionee to take any reasonable action in order to comply with any
such rules or regulations. Assuming such compliance, for income tax purposes the
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Shares.
(c)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
exercise of an Option, the Committee may require that the Optionee agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Option are registered
under the Securities Act. The Committee may also require the Optionee to


2

--------------------------------------------------------------------------------







acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Optionee acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
(d) Automatic Exercise Upon Expiration Date. Notwithstanding any other provision
of the Agreement (other than this Section), on the last trading day on which all
or a portion of the outstanding Option may be exercised, if as of the close of
trading on such day the then Fair Market Value of a Share exceeds the per Share
Exercise Price of the Option by at least $.01 (such expiring portion of the
Option that is so in-the-money, an “Auto-Exercise Eligible Option”), the
Optionee will be deemed to have automatically exercised such Auto-Exercise
Eligible Option (to the extent it has not previously been exercised or
forfeited) as of the close of trading in accordance with the provisions of this
Section. In the event of an automatic exercise pursuant to this Section, the
Company will reduce the number of Shares issued to the Optionee upon such
automatic exercise of the Auto-Exercise Eligible Option in an amount necessary
to satisfy (1) the Optionee’s Exercise Price obligation for the Auto-Exercise
Eligible Option, and (2) the minimum, applicable Federal, state, local and, if
applicable, foreign income and employment tax and social insurance contribution
withholding requirements arising upon the automatic exercise in accordance with
the procedures of Section 6(f) of the Plan (unless the Committee deems that a
different method of satisfying the tax withholding obligations is practicable
and advisable), in each case based on the Fair Market Value of the Shares as of
the close of trading on the date of exercise. The Optionee may notify the Plan
record-keeper in writing in advance that the Optionee does not wish for the
Auto-Exercise Eligible Option to be exercised. This Section shall not apply to
the Option to the extent that this Section causes the Option to fail to qualify
for favorable tax treatment under applicable law. In its discretion, the Company
may determine to cease automatically exercising Options at any time.
4.    Method of Payment. Unless the Committee consents otherwise, payment of the
aggregate Exercise Price shall be by any of the following, or a combination
thereof, at the election of the Optionee:
(a)    cash, delivered to the external third party administrator of the Option
awards in any methodology permitted by such third party administrator;
(b)    payment under a cashless exercise program approved by the Company or
through a broker-dealer sale and remittance procedure pursuant to which the
Optionee (i) shall provide written instructions to a licensed broker acceptable
to the Company and acting as agent for the Optionee to effect the immediate sale
of some or all of the purchased Shares and to remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written direction to the Company to deliver the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or
(c)    surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the exercised Shares.
5.    Termination of Employment.
(a)    General. In the event the Optionee’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than death, Early Retirement or Full
Retirement) all unvested Options shall be automatically forfeited by the
Optionee as of the date of termination and Optionee’s right to receive Options
under the Plan shall also terminate as of the date of termination. For purposes
of this Option, the Optionee’s employment will be considered terminated as of
the date the Optionee is no longer actively providing services to the Company or
an Eligible Subsidiary (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment or service agreement, if any). The Committee shall have discretion to
determine whether the Optionee has ceased to be actively employed by (or, if the
Optionee is a consultant or director, has ceased actively providing services to)
the Company or Eligible


3

--------------------------------------------------------------------------------







Subsidiary, and the effective date on which such active employment (or active
service-providing relationship) terminated. The Optionee’s active
employer-employee or other active service-providing relationship will not be
extended by any notice period mandated under applicable law (e.g., active
employment shall not include any contractual notice period, a period of “garden
leave”, paid administrative leave or similar period mandated under employment
laws in the jurisdiction where the Optionee is employed or the terms of the
Optionee’s employment or service agreement, if any) and in the event of an
Optionee’s termination of employment (whether or not in breach of applicable
labor laws), Optionee’s right to exercise any Option after termination of
employment, if any, shall be measured by the date of termination of active
employment or service and shall not be extended by any notice period mandated
under employment laws in the jurisdiction where the Optionee is employed or
terms of the Optionee’s employment or service agreement, if any. Unless the
Committee provides otherwise (1) termination of the Optionee’s employment will
include instances in which the Optionee is terminated and immediately rehired as
an independent contractor, and (2) the spin‑off, sale, or disposition of the
Optionee’s employer from the Company or an Eligible Subsidiary (whether by
transfer of shares, assets or otherwise) such that the Optionee’s employer no
longer constitutes an Eligible Subsidiary will constitute a termination of
employment or service.
(b)    General Post-Termination Exercise Period. In the event the Optionee’s
active employment or other active service-providing relationship with the
Company or an Eligible Subsidiary terminates for any reason (other than death,
Disability, Early Retirement, Enhanced Retirement, Full Retirement or Gross
Misconduct), whether or not in breach of applicable labor laws, the Optionee
shall have a period of 90 days, commencing with the date the Optionee is no
longer actively employed, to exercise the vested portion of any outstanding
Options, subject to the Expiration Date of the Option. However, if the exercise
of an Option following the Optionee’s termination of employment (to the extent
such post-termination exercise is permitted under Section 11(a) of the Plan) is
not covered by an effective registration statement on file with the U.S.
Securities and Exchange Commission, then the Option will terminate upon the
later of (i) thirty (30) days after such exercise becomes covered by an
effective registration statement, (ii) in the event that a sale of Shares would
subject the Optionee to liability under Section 16(b) of the Exchange Act,
thirty (30) days after the last date on which such sale would result in
liability, or (iii) the end of the original post-termination exercise period,
but in no event may an Option be exercised after the Expiration Date of the
Option.
(c)    Death. Upon the Optionee’s death prior to termination of employment, all
unexpired Options shall become fully exercisable and may be exercised for a
period of twelve (12) months thereafter (subject to the Expiration Date of the
Option) by the personal representative of the Optionee’s estate or any other
person to whom the Option is transferred under a will or under the applicable
laws of descent and distribution.
(d)    Disability. In the event the Optionee’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates by reason of the Optionee’s Disability, all unvested Options shall be
automatically forfeited by the Optionee as of the date of termination and the
Optionee shall have until the first anniversary of the Optionee’s termination of
employment for Disability (subject to the Expiration Date of the Option) to
exercise the vested portion of any outstanding Options.
(e)    Early Retirement. In the event the Optionee’s active employment or other
active service-providing relationship with the Company or Eligible Subsidiary
terminates as a result of Early Retirement, and the Date of Grant of this Option
precedes the Optionee’s Early Retirement date by at least six (6) months, then
the Optionee shall continue to vest in a pro-rata portion of each Tranche (a
“Tranche” consisting of all portions of the Option as to which the Time-Based
Vesting Criteria are scheduled to be satisfied on the same date) that is
unvested as of the date of the Optionee’s Early Retirement, and such Options
together with any Options that are vested as of the Optionee’s Early Retirement
date shall remain outstanding and (once vested) may be exercised until the fifth
anniversary of the Early Retirement date (or if earlier, the Expiration Date of
the Option). Such pro-rata portion of each Tranche that shall continue vesting
shall be determined by multiplying (1) the total number of Options in such
Tranche by (2) the quotient of (A) the number of full or partial months worked
by the Optionee from the Date of Grant to the Early Retirement date, divided by
(B) the total number of months in the original time-based vesting schedule of
the Tranche (the “Retirement Proration Quotient”), provided that the Retirement
Proration Quoitent shall never be greater than 1.0. If the Date of Grant of this
Option does not precede the Optionee’s Early Retirement date by at least six (6)
months, the post-termination exercise period with respect to such Option shall
be


4

--------------------------------------------------------------------------------







governed by the other provisions of this Section 5, as applicable. “Early
Retirement” shall mean the Optionee’s voluntary termination of employment on or
after attainment of age fifty-five (55) at a time when the Optionee’s age plus
years of service with the Company or an Eligible Subsidiary is greater than or
equal to sixty-five (65).
    (f)    Enhanced Retirement. In the event the Optionee’s active employment or
other active service-providing relationship with the Company or Eligible
Subsidiary terminates as a result of Enhanced Retirement, and the Date of Grant
of this Option precedes the Optionee’s Enhanced Retirement date by at least six
(6) months, then the Optionee shall become vested in a pro-rata portion of each
Tranche that is unvested as of the Enhanced Retirement date . Such pro-rata
protion of each Tranche that shall continue vesting shall be determined by
multiplying (1) the total number of Options in such Tranche by (2) the
Retirement Proration Quotient assuming for purposes of such formula that the
Optionee’s termination of employment occurred on the one year anniversary of the
Optionee’s Enhanced Retirement date, provided that the Retirement Proration
Quotient shall never be greater than 1.0. “Enhanced Retirement” shall mean the
Optionee’s voluntary termination of employment on or after attainment of age
sixty (60) at a time when the sum of the Optionee’s age plus years of service
with the Company or an Eligible Subsidiary is greater than or equal to seventy
(70).
(g)    Full Retirement. In the event the Optionee’s active employment or other
active service-providing relationship with the Company or Eligible Subsidiary
terminates as a result of Full Retirement, and the Date of Grant of this Option
precedes the Optionee’s Full Retirement date by at least six (6) months, then
the Optionee’s unvested Options will continue to vest and such Options together
with any Options that are vested as of the Optionee’s Full Retirement date shall
remain outstanding and (once vested) may be exercised until the fifth
anniversary of the Full Retirement date (or if earlier, the Expiration Date of
the Option). If the Date of Grant of this Option does not precede the Optionee’s
Full Retirement date by at least six (6) months, the post-termination exercise
period with respect to such Option shall be governed by the other provisions of
this Section 5, as applicable. “Full Retirement” shall mean the Optionee’s
voluntary termination of employment, either (1) on or after attainment of age
sixty-two (62) at a time when the sum of the Optionee’s age plus years of
service with the Company or an Eligible Subsidiary is greater than or equal to
eighty (80) or (2) Normal Retirement.
(h)    Gross Misconduct. If the Optionee’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct, the Optionee’s
unexercised Options shall terminate immediately as of the time of termination,
without consideration. The Optionee acknowledges and agrees that the Optionee’s
termination of employment shall also be deemed to be a termination of employment
by reason of the Optionee’s Gross Misconduct if, after the Optionee’s employment
has terminated, facts and circumstances are discovered or confirmed by the
Company that would have justified a termination for Gross Misconduct.
(i)    Violation of Post-Employment Covenant. To the extent that any of the
Optionee’s Options remain outstanding under the terms of the Plan or the
Agreement after termination of the Optionee’s employment or service with the
Company or an Eligible Subsidiary, such Options shall nevertheless expire as of
the date the Optionee violates any covenant not to compete or other
post-employment covenant that exists between the Optionee on the one hand and
the Company or any subsidiary of the Company, on the other hand.
(j)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Optionee’s outstanding Options will terminate unless provision is made in
writing in connection with such transaction for the assumption or continuation
of the Options, or the substitution for such Options of any options or grants
covering the stock or securities of a successor employer corporation, or a
parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Options will
continue in the manner and under the terms so provided.
6.    Non-Transferability of Option; Term of Option.
(a)    Unless the Committee determines otherwise in advance in writing, this
Option may not be transferred in any manner otherwise than by will or by the
applicable laws of descent or distribution and may be exercised during the
lifetime of the Optionee only by the Optionee and/or by his or her duly
appointed guardian. The


5

--------------------------------------------------------------------------------







terms of the Plan and the Agreement shall be binding upon the executors,
administrators, heirs and permitted successors and assigns of the Optionee.
(b)    Notwithstanding any other term in the Agreement, the Option may be
exercised only prior to the Expiration Date set out in the Notice of Stock
Option Grant, and may be exercised during such term only in accordance with the
Plan and the terms of the Agreement.
7.    Amendment of Option or Plan.
(a)    The Plan and the Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof. The Optionee expressly warrants that he or
she is not accepting the Agreement in reliance on any promises, representations,
or inducements other than those contained herein. The Board may amend, modify or
terminate the Plan or any Option in any respect at any time; provided, however,
that modifications to the Agreement or the Plan that materially and adversely
affect the Optionee’s rights hereunder can be made only in an express written
contract signed by the Company and the Optionee. Notwithstanding anything to the
contrary in the Plan or the Agreement, the Company reserves the right to revise
the Agreement and the Optionee’s rights under outstanding Options as it deems
necessary or advisable, in its sole discretion and without the consent of the
Optionee, (1) upon a Substantial Corporate Change, (2) as required by law, or
(3) to comply with Section 409A of the Internal Revenue Code of 1986 (“Section
409A”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection with this award of Options.
(b) The Optionee acknowledges and agrees that if the Optionee changes
classification from a full-time employee to a part-time employee the Committee
may in its sole discretion (1) reduce or eliminate the Optionee’s unvested
Options, and/or (2) extend any vesting schedule to one or more dates that occur
on or before the Expiration Date.
8.    Tax Obligations.
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Optionee (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax related items (“Tax Related
Items”), the Optionee acknowledges that the ultimate liability for all Tax
Related Items associated with the Option is and remains the Optionee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer and that the Company and the Employer (i) make no representations or
undertakings regarding the treatment of any Tax Related Items in connection with
any aspect of the Option, including, but not limited to, the grant, vesting or
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (ii) do not commit to structure
the terms of the grant or any aspect of the Option to reduce or eliminate the
Optionee’s liability for Tax Related Items. Further, if the Optionee is subject
to tax in more than one jurisdiction, the Optionee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax Related Items in more than one jurisdiction.
Prior to the relevant taxable event, the Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations for Tax Related Items of the
Company and/or the Employer. In this regard, the Optionee authorizes the Company
and the Employer, or their respective agents, at their discretion, to satisfy
the obligations with regard to all Tax Related Items legally payable by the
Optionee (with respect to the Option granted hereunder as well as any equity
awards previously received by the Optionee under any Company stock plan) by one
or a combination of the following: (i) requiring the Optionee to pay Tax Related
Items in cash with a cashier’s check or certified check or by wire transfer of
immediately available funds; (ii) withholding cash from the Optionee’s wages or
other compensation payable to the Optionee by the Company and/or the Employer;
(iii) accepting from the Optionee the delivery of unencumbered Shares;
(iv) withholding from the proceeds of a broker-dealer sale and remittance
procedure as described in Section 4(b) above; (v) withholding in Shares
otherwise issuable to the Optionee, provided that the Company withholds only the
amount of Shares necessary


6

--------------------------------------------------------------------------------







to satisfy the minimum statutory withholding amount (or such other amount that
will not cause adverse accounting consequences for the Company and is permitted
under applicable withholding rules promulgated by the Internal Revenue Service
or another applicable governmental entity) using the Fair Market Value of the
Shares on the date of the relevant taxable event; or (vi) any method determined
by the Committee to be in compliance with applicable laws.
Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case the Optionee may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax Related Items is satisfied by withholding
in Shares, for tax purposes, the Optionee is deemed to have been issued the full
member of Shares issued upon exercise of the Option, notwithstanding that a
member of the Shares are held back solely for the purpose of paying the Tax
Related Items.
Finally, the Optionee agrees to pay to the Company or the Employer any amount of
Tax Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee's participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver to the Optionee any Shares or proceeds from the sale of Shares,
if the Optionee fails to comply with his or her obligations in connection with
the Tax Related Items.
(b)    Code Section 409A. The intent of the parties is that payments and
benefits under the Agreement comply with Section 409A of Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, the
Agreement shall be interpreted and be administered to be in compliance
therewith.  Notwithstanding anything contained herein to the contrary, to the
extent required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, the Optionee shall not be considered to have separated from
service with the Company for purposes of the Agreement and no payment shall be
due to the Optionee under the Agreement on account of a separation from service
until the Optionee would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A of the Code.  Any
payments described in the Agreement that are due within the “short-term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise.  Notwithstanding anything
to the contrary in the Agreement, to the extent that any amounts are payable
upon a separation from service and such payment would result in accelerated
taxation and/or tax penalties under Section 409A of the Code, such payment,
under this Agreement or any other agreement of the Company, shall be made on the
first business day after the date that is six (6) months following such
separation from service (or death, if earlier). The Company makes no
representation that any or all of the payments described in the Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. The
Optionee shall be solely responsible for the payment of any taxes and penalties
incurred under Section 409A.
9.    Nature of Grant. In accepting the Option, the Optionee acknowledges and
agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    the award of the Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
benefits in lieu of options or other equity awards, even if options have been
granted repeatedly in the past;
(c)    all decisions with respect to future equity awards, if any, will be at
the sole discretion of the Company;
(d)    the Optionee’s participation in the Plan is voluntary;


7

--------------------------------------------------------------------------------







(e)    the Option and any Shares acquired under the Plan, and the income and
value of same, is an extraordinary item that (i) does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and (ii) is outside the scope of the Optionee’s employment or
service contract, if any;
(f)    the Option and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace any pension rights or compensation;
(g)    the Option and any Shares acquired under the Plan, and the income and
value of same, is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
holiday pay, pension or retirement or welfare benefits or similar payments and
in no event should be considered as compensation for, or relating in any way to,
past services for the Company or any Subsidiary;
(h)    unless otherwise agreed with the Company, the Option and any Shares
acquired under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any service Optionee may provide as a
director of any Subsidiary;
(i)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(j)    if the Shares do not increase in value, the Option will have no value;
(k)    if the Optionee exercises the Option and obtains Shares, the value of the
Shares obtained upon exercise may increase or decrease in value, even below the
Exercise Price;
(l)     in consideration of the award of the Option, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option resulting from
termination of the Optionee's employment or continuous service by the Company or
any Subsidiary (for any reason whatsoever and whether or not later to found to
be invalid or in breach of employment laws in the jurisdiction where the
Optionee is employed or the terms of the Optionee's employment or service
agreement, if any);
(m)    neither the Company, the Employer nor any other Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Optionee’s local
currency and the U.S. Dollar that may affect the value of this Option or of any
amounts due to the Optionee pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise;
(n)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Optionee’s participation in
the Plan or the Optionee’s acquisition or sale of the underlying Shares; and
(o)    the Optionee should consult with the Optionee’s own personal tax, legal
and financial advisors regarding the Optionee’s participation in the Plan before
taking any action related to the Plan.
10.    Rights as Shareholder. Until all requirements for exercise of the Option
pursuant to the terms of the Agreement and the Plan have been satisfied, the
Optionee shall not be deemed to be a shareholder or to have any of the rights of
a shareholder with respect to any Shares.
11.    No Employment Contract. Nothing in the Plan or the Agreement constitutes
an employment contract between the Company and the Optionee and the Agreement
shall not confer upon the Optionee any right to continuation of employment or
service with the Company or any of its Subsidiaries, nor shall the Agreement
interfere in any way with the Company’s or any of its Subsidiaries right to
terminate the Optionee’s employment or service at any time, with or without
cause (subject to any employment agreement the Optionee may otherwise have with
the Company or a Subsidiary thereof and/or applicable law).


8

--------------------------------------------------------------------------------







12.    Board Authority. The Board and/or the Committee shall have the power to
interpret the Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any Options have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon the Optionee, the Company and all other interested
persons and such determinations of the Board and/or the Committee do not have to
be uniform nor do they have to consider whether optionees are similarly
situated. No member of the Board and/or the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Agreement.
13.    Headings. The captions used in the Agreement and the Plan are inserted
for convenience and shall not be deemed to be a part of the Option for
construction and interpretation.
14.    Electronic Delivery.
(a)    If the Optionee executes the Agreement electronically, for the avoidance
of doubt, the Optionee acknowledges and agrees that his or her execution of the
Agreement electronically (through an on-line system established and maintained
by the Company or a third party designated by the Company, or otherwise) shall
have the same binding legal effect as would execution of this Agreement in paper
form. The Optionee acknowledges that upon request of the Company he or she shall
also provide an executed paper form of the Agreement.
(b)    If the Optionee executes the Agreement in paper form, for the avoidance
of doubt, the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.
(c)    If the Optionee executes the Agreement multiple times (for example, if
the Optionee first executes the Agreement in electronic form and subsequently
executes the Agreement in paper form), the Optionee acknowledges and agrees that
(i) no matter how many versions of this Agreement are executed and in whatever
medium, the Agreement only evidences a single grant of Options relating to the
number of Shares set forth in the Notice of Stock Option Grant and (ii) the
Agreement shall be effective as of the earliest execution of the Agreement by
the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of the Agreement as of the time of original
execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the Option, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Optionee pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing the Agreement, the Optionee hereby consents to receive such documents
by electronic delivery. At the Optionee’s written request to the Secretary of
the Company, the Company shall provide a paper copy of any document at no cost
to the Optionee.
15.     Data Privacy. This Section 15 provides important information about the
Company’s use of personal information about the Optionee. For the purposes of
applicable data privacy laws the data controller is Fortive Corporation with
registered offices at 6920 Seaway Blvd, Everett, Washington 98203. Optionees
should read the information below carefully:
(a)    Uses of Data and Legal Basis. In order to implement, administer and
manage the Optionee’s participation in the Plan it will be necessary for the
Company to collect, use and transfer, in electronic or other form, the
Optionee’s Data, (as defined below) by and among, as applicable, the Employer,
the Company and its Subsidiaries. . The use of the Optionee’s Data for these
purposes is necessary for the performance of the Plan and


9

--------------------------------------------------------------------------------







for the Company to fulfil its contractual commitments to the Optionee. The
Optionee's refusal to provide the Data set out in subsection (b) below may
affect the Optionee's ability to participate in the Plan.
(b)    Categories of Data. In order to implement, administer and manage the
Optionee’s participation in the Plan Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, and job title, any shares of
stock or directorships held in the Company, details of the Option or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor (“Data”).
(c)    Sharing and Transferring Data. In order to implement, administer and
manage the Optionee’s participation in the Plan, the Optionee’s Data may be
transferred to Fidelity Stock Plan Services and its affiliated companies, or
such other stock plan service provider or any other third party (as may be
selected by the Company in the future) which is assisting the Company with the
implementation, administration and management of the Plan. Data may also be
shared with a broker or other third party with whom the Optionee may elect to
deposit any Shares acquired upon exercise of the Option. The recipients of the
Data may be located in the Optionee's country or elsewhere, and the recipient's
country (e.g., the United States) may have different data privacy laws and
protections than the Optionee's country. Where this is the case, the Company
will take steps to put in place appropriate safeguards in respect of the
Optionee’s Data. Under the data privacy laws of certain countries, the Optionee
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources representative.
(d)    Retention and Legal Rights. Data will be held only as long as is
necessary to implement, administer and manage the Optionee's participation in
the Plan. Under the data privacy laws of certain counrties the Optionee may ,
request access to and receive a copy of Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data in any case without cost, by contacting in writing his or her local human
resources representative. The Company will handle such requests in accordance
with applicable law and there may therefore be legal reasons why the Company
cannot grant the Optionee’s request.
For more information, the Optionee may contact his or her local human resources
representative.
16.    Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising with respect to the
Option or hereunder, or the rights, duties or liabilities created hereby.
17.    Agreement Severable. In the event that any provision of the Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of the Agreement.
18.    Governing Law and Venue. The laws of the State of Delaware (other than
its choice of law provisions) shall govern the Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to the Option,
the Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation shall be
conducted in the courts of New Castle County, or the United States Federal court
for the District of Delaware, and no other courts; and waive, to the fullest
extent permitted by law, any objection that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in any such court is improper or that such proceedings have
been brought in an inconvenient forum. Any claim under the Plan, the Agreement
or the Option must be commenced by the Optionee within twelve (12) months of the
earliest date on which the Optionee’s claim first arises, or the Optionee’s
cause of action accrues, or such claim will be deemed waived by the Optionee.
19.    Language. If the Optionee has received the Agreement, the Plan or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control, unless otherwise prescribed by
applicable law.


10

--------------------------------------------------------------------------------







20.    Severability. The provisions of the Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
21.    Waiver. The Optionee acknowledges that a waiver by the Company of breach
of any provision of the Agreement shall not operate or be construed as a waiver
of any other provision of the Agreement, or of any subsequent breach by the
Optionee or any other participant.
22.    Insider Trading/Market Abuse Laws. The Optionee acknowledges that,
depending on the Optionee's or the Optionee’s broker’s country of residence or
where the Company Shares are listed, the Optionee may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to accept, acquire, sell or otherwise dispose of Company Shares or
exercise Options or rights linked to the value of the Shares (e.g., phantom
awards, futures) during such times as the Optionee is considered to have “inside
information” regarding the Company as defined by the laws or regulations in the
Optionee's country. Local insider trading laws and regulations may prohibit the
cancellation or amendment or orders the Optionee placed before the Optionee
possessed inside information. Furthermore, the Optionee could be prohibited from
(i) disclosing the inside information to any third party (other than on a “need
to know” basis) and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable insider trading policy of the Company. The Optionee acknowledges that
it is his or her responsibility to comply with any applicable restrictions, and
the Optionee should consult with his or her own personal legal and financial
advisors on this matter.
23.    Foreign Asset/Account Reporting and Exchange Controls: The Optionee's
country may have certain exchange controls and/or foreign asset/account
reporting requirements which may affect the Optionee's ability to acquire or
hold Shares under the Plan or cash received from participating in the Plan
(including from any dividends paid on the Shares or sale proceeds resulting from
the sale of Shares) in a brokerage or bank account outside the Optionee's
country. The Optionee may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The Optionee
may be required to repatriate sale proceeds or other funds received as a result
of the Optionee’s participation in the Plan to the Optionee’s country through a
designated bank or broker within a certain time after receipt. The Optionee
acknowledges that it is his or her responsibility to comply with any applicable
regulations, and that the Optionee should speak to his or her personal advisor
on this matter.
24.    Addendum. Notwithstanding any provisions of the Agreement, the Option and
any Shares acquired under the Plan shall be subject to any special terms and
conditions for the Optionee's country of employment and country of residence, if
different, as set forth in Addendum A. Moreover, if the Optionee relocates to
one of the countries included in the Addendum, the special terms and conditions
for such country will apply to the Optionee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons and provided the imposition of the
term or condition will not result in any adverse accounting expense with respect
to the Option (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Participant’s transfer). The
Addendum constitutes part of the Agreement.
25.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Optionee's participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons and
provided the imposition of the term or condition will not result in adverse
accounting expense to the Company, and to require the Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
26.    Recoupment. The Options granted pursuant to the Agreement are subject to
the terms of the Fortive Corporation Recoupment Policy as it exists from time to
time (a copy of the Recoupment Policy as it exists from time to time is
available on the Company’s internal website) (the “Policy”) if and to the extent
such Policy by its terms applies to the Options, and to the terms required by
applicable law; and the terms of the Policy and such applicable law are
incorporated by reference herein and made a part hereof. For purposes of the
foregoing, the Optionee expressly and explicitly authorize the Company to issue
instructions, on the Optionee’s behalf, to any


11

--------------------------------------------------------------------------------







brokerage firm and/or third party administrator engaged by the Company to hold
the Optionee’s Shares and other amounts acquired pursuant to the Optionee’s
Options, to re-convey, transfer or otherwise return such Shares and/or other
amounts to the Company upon the Company’s enforcement of the Policy. To the
extent that the Agreement and the Policy conflict, the terms of the Policy shall
prevail.
27.    Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to the Optionee regarding
certain events relating to awards that the Optionee may have received or may in
the future receive under the Plan, such as notices reminding the Optionee of the
vesting or expiration date of certain awards. The Optionee acknowledges and
agrees that (1) the Company has no obligation (whether pursuant to the Agreement
or otherwise) to provide any such notices; (2) to the extent the Company does
provide any such notices to the Optionee the Company does not thereby assume any
obligation to provide any such notices or other notices; and (3) the Company,
its Subsidiaries and the third party stock plan administrator have no liability
for, and the Optionee has no right whatsoever (whether pursuant to the Agreement
or otherwise) to make any claim against the Company, any of its Subsidiaries or
the third party stock plan administrator based on any allegations of, damages or
harm suffered by the Optionee as a result of the Company’s failure to provide
any such notices or the Optionee’s failure to receive any such notices.
28.    Consent and Agreement With Respect to Plan. The Optionee (1) acknowledges
that the Plan and the prospectus relating thereto are available to the Optionee
on the website maintained by the Company’s third party stock plan administrator;
(2) represents that he or she has read and is familiar with the terms and
provisions thereof, has had an opportunity to obtain the advice of counsel of
his or her choice prior to executing the Agreement and fully understands all
provisions of the Agreement and the Plan; (3) accepts this Option subject to all
of the terms and provisions thereof; (4) consents and agrees to all amendments
that have been made to the Plan since it was adopted in 2016 (and for the
avoidance of doubt consents and agrees to each amended term reflected in the
Plan as in effect on the date of the Agreement), and consents and agrees that
all options and restricted stock units, if any, held by the Optionee that were
previously granted under the Plan as it has existed from time to time are now
governed by the Plan as in effect on the date of the Agreement (except to the
extent the Committee has expressly provided that a particular Plan amendment
does not apply retroactively); and (5) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or the Agreement.


[If the Agreement is signed in paper form, complete and execute the following:]
OPTIONEE        
Electronic Signature    
Signature        
Participant Name    
Print Name        




12

--------------------------------------------------------------------------------







ADDENDUM A
This Addendum includes special terms and conditions that govern the Option
granted to the Optionee if the Optionee resides and/or works in one of the
countries listed below. Capitalized terms used but not defined herein shall have
the same meanings ascribed to them in the Notice of Stock Option Grant, the
Agreement or the Plan.
This Addendum also incldues information regarding securities, exchange control,
tax and certain other issues of which the Optionee should be aware with respect
to the Optionee’s participation in the Plan. The information is based on the
securities, exchange control, tax and other laws in effect as of February 2018.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Optionee not rely on the information contained
herein as the only source of information relating to the consequences of the
Optionee’s participation in the Plan because the information may be out of date
at the time the Optionee exercises the Option or sellsShares acquired under the
Plan.
In addition, this Addendum is general in nature and may not apply to the
Optionee’s particular situation, and the Company is not in a position to assure
the Optionee of any particular result. Accordingly, the Optionee should seek
appropriate professional advice as to how the relevant laws in the Optionee’s
country apply to the Optionee’s specific situation.
If the Optionee is a citizen or resident (or is considered as such for local tax
purposes) of a country other than the one in which the Optionee is currently
residing and/or working, or if the Optionee transfers employment and/or
residency to another country after the grant of the Option, the information
contained herein may not be applicable to the Optionee in the same manner.


OPTIONEES IN AUSTRALIA, CZECH REPUBLIC, GERMANY, HUNGARY, IRELAND, NEW ZEALAND,
SLOVAKIA AND THE UNITED KINGDOM


Sections 5(e) and (f) of the Agreement, (Early Retirement, Enhanced Retirement
and Full Retirement, respectively), shall not apply to any Optionee who as of
the Date of Grant is on permanent, non-temporary assignment in Australia, the
Czech Republic, Germany, Hungary, Ireland, New Zealand, Slovakia or the United
Kingdom. Instead, the provisions of Section 5(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement, Enhanced
Retirement and Full Retirement to the contrary.
OPTIONEES IN AUSTRIA, BELGIUM, DENMARK, FRANCE, ITALY, THE NETHERLANDS, SPAIN
AND SWEDEN
Section 5(e) of the Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Austria, Belgium, Denmark, France, Italy, the Netherlands, Spain
or Sweden (collectively, the “Statutory Retirement Age Countries”). Instead, the
provisions of Section 5(a) (General), shall apply, notwithstanding the
provisions therein regarding Early Retirement to the contrary.
For purposes of applying the Plan and Section 5(f) of the Agreement (regarding
Normal Retirement) to any Optionee who as of the Date of Grant is on permanent,
non-temporary assignment in any of the Statutory Retirement Age Countries, the
definition of "Normal Retirement" set forth in the Plan shall not apply and
instead "Normal Retirement" shall mean such Optionee's attainment of the
statutory retirement age in the jurisdiction in which the Optionee is on
permanent, non-temporary assignment as of the Date of Grant. In the absence of a
statutory retirement age in such jurisdiction, "Normal Retirement" shall mean
attainment of the customary age for retirement in such jurisdiction.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than in the jurisdiction in which
the Optionee was on permanent, non-temporary assignment as of the Date of Grant,
if required to comply with applicable law, the Committee shall have sole and
absolute discretion to instead apply to the Optionee the retirement provisions
of the Agreement that are applicable in such other jurisdiction.


13

--------------------------------------------------------------------------------







OPTIONEES IN CHINA AND ITALY
Method of Exercise
The Optionee acknowledges that due to regulatory requirements, and
notwithstanding any terms or conditions of the Plan or the Agreement to the
contrary, the Optionees residing in mainland China and Italy will be restricted
to the cashless sell-all method of exercise with respect to their Options. To
complete a cashless sell-all exercise, the Optionee understands that the
Optionee needs to instruct the broker to: (i) sell all of the purchased Shares
issued upon exercise; (ii) use the proceeds to pay the Exercise Price, brokerage
fees and any applicable Tax Related Items; and (iii) remit the balance in cash
to the Optionee. In the event of changes in regulatory requirements, the Company
reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercises, cashless
sell-to-cover exercises or any other method of exercise and payment deemed
appropriate by the Company.
OPTIONEES IN ARGENTINA
Securities Law Notice
The Optionee understands that neither the grant of the Option nor the purchase
of Shares constitute a public offering as defined by the Law N° 17,811, or any
other Argentine law. The offering of the Option is a private placement and the
underlying Shares are not listed on any stock exchange in Argentina. As such,
the offering is not subject to the supervision of any Argentine governmental
authority.


Exchange Control Notice


Depending upon the method of exercise chosen for the Option, the Optionee may be
subject to restrictions with respect to the purchase and/or transfer of U.S.
dollars pursuant to Argentine currency exchange regulations. The Company
reserves the right to restrict the methods of exercise if required under
Argentine laws.


Following the sale of Shares and/or the receipt of dividends, Argentine
residents may be subject to certain restrictions in bringing such funds back
into Argentina. The Argentine bank handling the transaction may request certain
documentation in connection with the request to transfer sale proceeds into
Argentina (e.g., evidence of the sale, or dividend payment and proof that the
Optionee acquired the Shares in compliance with Argentine exchange control
regulations). Argentine residents are solely responsible for complying with
applicable Argentine exchange control rules that may apply in connection with
their participation in the Plan and/or the transfer of cash proceeds into
Argentina. Prior to transferring cash proceeds into Argentina, Argentine
residents should consult with their local bank and/or exchange control advisor
to confirm what will be required by the bank because interpretations of the
applicable Central Bank regulations vary by bank and exchange control rules and
regulations are subject to change without notice.
Foreign Asset/Account Reporting Information
If the Optionee holds Shares as of December 31 of any year, the Optionee is
required to report the holding of Shares on his or her personal tax return for
the relevant year.
OPTIONEES IN AUSTRALIA
Tax Information
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) (the “Act”) applies (subject to the conditions in that Act).
Compliance with Australia Securities Laws
The offer of the Option is intended to comply with the provisions of the
Corporations Act 2001, Australian Securities and Investments Commission (“ASIC”)
Regulatory Guide 49 and ASIC Class Order 14/1000. Additional details are set
forth in the Offer Document for the offer of the Option to Australian Resident
Employees incorporated herein.




14

--------------------------------------------------------------------------------







*****


OFFER DOCUMENT




FORTIVE CORPORATION
2016 STOCK INCENTIVE PLAN




OFFER OF STOCK OPTIONS
TO AUSTRALIAN RESIDENT EMPLOYEES






Investment in Shares (as defined herein) and rights to receive Shares involves a
degree of risk. Employees who participate in the Plan (as defined herein) should
monitor their participation and consider all risk factors relevant to the
acquisition of Shares and rights to receive Shares under the Plan as set out in
this Offer Document and the Additional Documents (as defined herein).
The information or advice contained in this Offer Document and the Additional
Documents is general information. It is not information or advice specific to
your particular circumstances and does not take into account your objectives,
financial situation or needs.
Employees should consider obtaining their own financial product advice from an
independent person who is licensed by the Australian Securities and Investments
Commission (“ASIC”) (or equivalent regulatory body in your jurisdiction) to give
advice about participation in the Plan.


15

--------------------------------------------------------------------------------







OFFER OF STOCK OPTIONS TO AUSTRALIAN RESIDENT EMPLOYEES
FORTIVE CORPORATION
2016 STOCK INCENTIVE PLAN


We are pleased to provide you with this offer to participate in the Fortive
Corporation 2016 Stock Incentive Plan, as amended from time to time (the
“Plan”). This Offer Document sets forth information about the grant of Stock
Options (“Options”) under the Plan over shares of Common Stock (“Shares”) of
Fortive Corporation (the “Company”) for Australian resident employees of the
Company and any Subsidiaries.
The Company has adopted the Plan to attract and retain the best available
personnel for positions of substantial responsibility, to provide additional
incentives to Employees, Directors, and Consultants, and to promote the success
of the Company’s business.
Any capitalized term used but not defined herein shall have the meaning given to
such term in the Plan.


1.    OFFER OF OPTIONS
This is an offer made by the Company under the Plan to selected eligible
employees of the Company's Australian Subsidiary(ies) to receive Options, as may
be granted from time to time under the Plan.
2.
TERMS OF GRANT

The specific terms of your Option are set forth in your Stock Option Agreement
(“Grant Agreement”) and incorporates the rules of the Plan. By accepting a grant
of Options you will be bound by the rules of the Grant Agreement and the Plan.
3.
ADDITIONAL DOCUMENTS

In addition to the information set out in this Offer Document, you are being
provided with copies of the following documents:
(a)the Plan;
(b)the Grant Agreement; and
(c)the 2016 Stock Incentive Plan Prospectus
(collectively, the “Additional Documents”).
The Plan and the Grant Agreement set out, among other details, key features of
the Option and the consequences of a change in the nature or status of your
employment.
The Additional Documents provide further information to assist you in making
informed investment decisions in relation to your participation in the Plan.
Neither the Plan nor the Grant Agreement is a prospectus for the purposes of the
Corporations Act 2001.
4.
RELIANCE ON STATEMENTS

You should not rely upon any oral statements made to you in relation to this
offer. You should rely only upon the statements contained in this Offer Document
and the Additional Documents when considering your participation in the Plan.


16

--------------------------------------------------------------------------------







5.
ELIGIBILITY

You are eligible to participate under the Plan if, at the time of the offer, you
are an Australian resident employee of the Company or any Australian Subsidiary
and meet the eligibility requirements established under the Plan.
6.
ACCEPTANCE AN AWARD

The Grant Agreement sets forth additional terms and conditions of the Options
and what, if anything you must do to accept the Options.


7.
WHAT IS AN OPTION?

An Option granted pursuant to the Plan gives its holder the right (but not the
obligation) to purchase a specified number of the Company’s Shares at a price
fixed on the Date of Grant.


17

--------------------------------------------------------------------------------







8.
DO I HAVE TO PAY ANY MONEY TO RECEIVE THE OPTIONS?

You pay no monetary consideration to receive the Options. However, you will have
to pay an exercise price to receive Shares upon exercise of your Options.
9.
WHEN CAN I EXERCISE MY OPTION?

Subject to the limitations specified in the Plan, your Grant Agreement will set
forth the vesting provisions applicable to your Option. Once you become vested
in your Option, you may exercise it and purchase Shares in accordance with the
terms of your Grant Agreement and the Plan.
10.
WHAT IS THE EXERCISE PRICE OF MY OPTIONS?

The exercise price for your Options is set out on the Grant Agreement. The
exercise price is denominated in U.S. dollars and must be paid in U.S. dollars.
The Australian dollar amount required to exercise your Options and acquire
Shares will be that amount which, when converted into U.S. dollars on the date
of exercise, equals the exercise price. The Australian dollar equivalent of the
exercise price will change with fluctuations in the U.S./Australian dollar
exchange rate.
11.
DO I HAVE RIGHTS AS A SHAREHOLDER OF THE COMPANY AS A RESULT OF AN OPTION GRANT?

No. You will not have the right to dividends or to vote the Shares underlying
the grant of the Option until you satisfy the terms and conditions of your Grant
Agreement and you receive Shares as a result of exercising the Option. In this
regard, you are not recorded as the owner of the Shares prior to exercise. You
also should refer to the Grant Agreement for details of the consequence of a
change in the nature of your employment.
12.
CAN I TRANSFER THE OPTION TO SOMEONE ELSE?

The Options may not be sold, pledged, assigned, hypothecated, transferred or
disposed of in any manner other than by will or by the laws of descent or
distribution, unless otherwise provided in your Grant Agreement or by the
Committee. However, once you exercise the Option and hold the Shares, you will
be able to freely trade your Shares (subject to the Company’s policies and
applicable laws, including those regarding insider trading).
13.
WHAT IS A SHARE OF COMMON STOCK IN THE COMPANY?

A share of common stock of a U.S. corporation is analogous to an ordinary share
of an Australian corporation. Each holder of a share of common stock is entitled
to one vote for every Share held in the Company.
Dividends may be paid on the Shares out of any funds of the Company legally
available for dividends at the discretion of the Company.
The Shares are listed on the New York Stock Exchange (“NYSE”) in the United
States of America under the symbol “FTV.”
The Shares are not liable to any further calls for payment of capital or for
other assessment by the Company and have no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions.
14.
HOW CAN I OBTAIN INDICATIVE EXAMPLES OF THE CURRENT MARKET PRICE IN AUSTRALIAN
DOLLARS?

You may ascertain the current market price of the Shares as traded on the NYSE
at http://www.nyse.com under the symbol “FTV.” The Australian dollar equivalent
of that price will be calculated using the U.S. dollar exchange rate, which can
be obtained at: http://www.rba.gov.au/statistics/frequency/exchange-rates.html.


18

--------------------------------------------------------------------------------







This is not a prediction of what the market price of the Shares will be on any
applicable vesting date or of the applicable exchange rate at such time.


15.
WHAT ADDITIONAL RISK FACTORS APPLY TO AUSTRALIAN RESIDENTS' PARTICIPATION IN THE
PLAN?

You should have regard to risk factors relevant to investment in securities
generally and, in particular, to the holding of the Shares.
For example, the price at which the Shares are quoted on the NYSE may increase
or decrease due to a number of factors. There is no guarantee that the price of
the Shares will increase. Factors which may affect the price of the Shares
include fluctuations in the domestic and international market for listed stocks,
general economic conditions, including interest rates, inflation rates,
commodity prices, changes to government fiscal, monetary or regulatory policies,
legislation or regulation, the nature of the markets in which the Company
operates and general operational and business risks.
More information about potential factors that could affect the Company’s
business and financial results is included in the Company’s most recent filings
with the U.S. Securities and Exchange Commission (“SEC”), including the
Company’s Quarterly Reports on Form 10-Q and, following the close of the
Company’s fiscal year, the Company’s Annual Report on Form 10-K. Copies of these
reports are available at www.sec.gov or on the Company’s Investor Relations
website at http://investors.fortive.com/
1.
CAN THE BE MODIFIED OR TERMINATED?

The Committee may at any time amend, alter, suspend or terminate the Plan, in
accordance with the Plan. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with applicable
laws. No such amendment, alteration, suspension or termination of the Plan shall
impair your rights with respect to any outstanding Options, except with your
written consent.
2.
WHAT ARE THE U.S. TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN?

Employees will not be subject to U.S. tax by reason only of the grant of
Options, the acquisition of Shares and/or the sale of Shares. However, liability
for U.S. taxes may accrue if an employee is otherwise subject to U.S. taxes.
The above is an indication only of the likely U.S. taxation consequences for
Australian resident employees who accept Options granted under the Plan.
Employees should seek their own advice as to the U.S. taxation consequences of
participation.
3.
WHAT ARE THE AUSTRALIAN TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN?

The following is a summary of the taxation consequences for an Australian
resident employee who is granted an Option under the Plan as of February 2018.
The summary is necessarily general in nature and does not purport to be taxation
advice in relation to an actual or potential recipient of an Option
You should not rely on this summary as anything other than a broad guide, and
you should obtain independent taxation advice to your particular circumstances
before making the decision to accept the Option. If you are a citizen or
resident of another country for local tax law purposes, transfer employment to
another country after the Option grant, or are considered a tax resident of
another country, the information contained in this summary may not be applicable
to you in the same manner. You should seek appropriate professional advice as to
how the tax or other laws in your country apply to your specific situation.


19

--------------------------------------------------------------------------------







a.What is the effect of the grant of the Options?
The Australian tax legislation contains specific rules, in Division 83A of the
Income Tax Assessment Act 1997, governing the taxation of shares and rights
(called “ESS interests”) acquired by employees under employee share schemes. The
Options issued under the Plan should be regarded as a right to acquire shares
and accordingly, an ESS interest for these purposes.
Your assessable income includes the ESS interest at grant, unless the ESS
interest is either subject to a “real risk of forfeiture” or you are genuinely
restricted from immediately disposing of the ESS interest and there is a
statement in the grant documents that deferral is to apply, in which case you
will be subject to deferred taxation.
The terms of your Option grant are set out in the Grant Agreement. It is
generally understood that your Options will satisfy the real risk of forfeiture
test. In addition, the Options are non-transferrable and the Grant Agreement
contains a statement that Subdivision 83A-C of the Income Tax Assessment Act
1997 applies to the Plan, which means a tax deferral is to apply to the Options.
However, whether or not there is a real risk of forfeiture may depend upon your
individual circumstances. Accordingly, you should seek your own personal advice
in relation to your particular circumstances. The following summary assumes that
your Options are subject to a real risk of forfeiture.
b.When will my Options be taxed?
You will be required to include an amount in your assessable income for the
income year (i.e., the financial year ending 30 June) in which the earliest of
the following events occurs in relation to the Options (the “ESS deferred taxing
point”).
Your ESS deferred taxing point will be the earliest of the following:
(i)    there are no longer any genuine restrictions on the exercise of the
Options or the underlying Shares being disposed of, and there is no real risk of
you forfeiting the Options or the underlying Shares; or
(ii)
you cease relevant employment (i.e. You are no longer employed by your employer
or by the company within the Company group), if you do not forfeit the Options
upon such cessation of employment; or

(iii)
15 years from when the Options were granted.

Generally, this means that you will be subject to tax when you exercise your
Options. However, the ESS deferred taxing point for your Options will be moved
to the time you sell the underlying Shares if you sell the underlying Shares
within 30 days of the original ESS deferred taxing point. In other words, the
income must be reported in the income year in which the sale occurs and not when
the ESS deferred taxing point occurs if you sell the underlying Shares in an
arm’s length transaction within 30 days of the ESS deferred taxing point.
c.What is the amount to be included in your assessable income if an ESS deferred
taxing point occurs?
The amount you must include in your assessable income in the income year in
which the ESS deferred taxing point occurs in relation to your Options will be
the difference between the “market value” of the Options or the underlying
Shares, as applicable, and the cost base of the Options (which should generally
include the exercise price).
If, however, you sell Shares within 30 days of the ESS deferred taxing point,
the amount to be included in your assessable income in the income year in which
the sale occurs will be equal to the difference between the sale proceeds and
the cost base of the Options (which should include the exercise price).


20

--------------------------------------------------------------------------------







You will be subject to income tax at your marginal tax rate on the assessable
amount. In addition, the assessable amount will be subject to Medicare Levy and,
if applicable, surcharge.
d.What is the market value of the Options and underlying Shares?
The “market value” of the underlying Shares, as applicable, at the ESS deferred
taxing point is determined according to the ordinary meaning of “market value,”
expressed in Australian currency. The Company will determine the market value in
accordance with guidelines prepared by the Australia Tax Office (“ATO”).
The Company has the obligation to provide you with certain information about
your participation in the Plan at certain times, including after the end of the
income year in which the ESS deferred taxing point occurs. This may assist you
in determining the market value of the Options or underlying Shares, as the case
requires, at the ESS deferred taxing point. However, this estimate may not be
correct if you sell the Shares within 30 days of the original ESS deferred
taxing point, in which case it is your responsibility to report and pay the
appropriate amount of tax is based on the sales proceeds.
e.What happens if I cease employment before I exercise my Options?
If you cease employment prior to the vesting date of some or all of your Options
and the Options do not vest upon termination of employment (i.e., they are
forfeited), you may be treated as having never acquired the Options in which
case, no amount will be included in your assessable income.
If you cease employment prior to exercise and retain your Options, those Options
generally will be subject to tax on the date you cease employment.
f.What tax consequences will arise when I sell my Shares?
If you sell the Shares acquired upon exercise of your Options within 30 days of
the original ESS deferred taxing point, your tax consequences will be as
described above.
If you sell the Shares acquired upon exercise of your Options more than 30 days
after the original ESS deferred taxing point, you will be subject to capital
gains tax to the extent that the sales proceeds exceed your cost basis in the
Shares sold, assuming that the sale of the Shares occurs in an arm’s-length
transaction (as generally will be the case provided the shares are sold through
the New York Stock Exchange). Your cost basis in the Shares generally will be
equal to the market value of the Shares at the ESS deferred taxing point plus
any incremental costs you incur in connection with the sale (e.g., brokers
fees).
The amount of any capital gain you realize must be included in your assessable
income for the year in which the Shares are sold. However, if you hold the
Shares for at least one year prior to selling (excluding the dates you acquired
and sold the Shares), you may be able to apply a discount to the amount of
capital gain that you are required to include in your assessable income. If this
discount is available, you may calculate the amount of capital gain to be
included in your assessable income by first subtracting all available capital
losses from your capital gains and then multiplying each capital gain by the
discount percentage of 50%.
You are responsible for reporting any income you realize from the sale of the
Shares acquired exercise of your Options and paying any applicable taxes due on
such income.
If your sales proceeds are lower than your cost basis in the Shares sold
(assuming the sale occurred in an arm’s-length transaction), you will realize a
capital loss. Capital losses may be used to offset capital gains realized in the
current tax year or in any subsequent tax year, but may not be used to offset
other types of income (e.g., salary or wage income).
g.What are the taxation consequences if a dividend is paid?
If you exercise the Options and become a Company shareholder, you may be
entitled to receive dividends paid on the Shares obtained from exercise of your
Options, if the Committee, in its discretion, declares a dividend. Any dividends
paid on the Shares will be subject to income tax in Australia in the income year
they are paid. The dividends are also subject to U.S. federal withholding tax.
You may be entitled to a foreign income tax offset, whereby the U.S. federal
withholding tax is offset against the Australian tax payable on the dividend.


21

--------------------------------------------------------------------------------







h.What are the tax withholding and reporting obligations in relation to any
income that I may realize pursuant to participation in the Plan?
You will be responsible for reporting on your tax return and paying any tax
liability in relation to the Options and any Shares issued to you at Option
exercise. It is also your responsibility to report and pay any tax liability on
capital gains or any dividends received.
Your employer will be required to withhold tax due on the Options only if you
have not provided your Tax File Number (“TFN”) or Australian Business Number
(“ABN”) (as applicable) to your employer.
However, the Company of the Options must provide you (no later than 14 July
after the end of the financial year) and the Commissioner of Taxation (no later
than 14 August after the end of the financial year) with a statement containing
certain information about your participation in the Plan in the income year when
the ESS deferred taxing point occurs (typically the year of exercise of Options)
(including the provider’s calculation of the market value of the Options or
Shares at the ESS deferred taxing point). Please note, however, that if you sell
the Shares within 30 days of the ESS deferred taxing point, your taxing point
will not be at the ESS deferred taxing point, but will be the date of sale; as
such, the amount reported by your employer may differ from your actual taxable
amount (which would be based on the value of the Shares less the cost base when
sold, rather than at the ESS deferred taxing point). You will be responsible for
determining this amount and calculating your tax accordingly.


* * * * *
We urge you to carefully review the information contained in this Offer
Document, your individual Grant Agreement and all of the Additional Documents.




OPTIONEES IN AUSTRIA
Exchange Control Notice
If the Optionee holds the Shares acquired under the Plan outside of Austria, the
Optionee must submit a report to the Austrian National Bank. An exemption
applies if the value of the Shares as of any given quarter does not exceed
€30,000,000 or as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed, whereas if the latter
threshold is exceeded, annual reports must be given. The deadline for filing the
quarterly report is the 15th day of the month following the end of the
respective quarter. The deadline for filing the annual report is January 31 of
the following year of the respective quarter.
When the Optionee sells the Shares acquired under the Plan or receives a
dividend payment, the Optionee may be required to comply with certain exchange
control obligations if the cash proceeds are held outside of Austria. If the
transaction volume of all accounts abroad exceeds €10,000,000, the movements and
balances of all accounts must be reported monthly, as of the last day of the
month, on or before the 15th day of the following month on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).
OPTIONEES IN BELGIUM
Terms and Conditions
Options granted to the Optionee in Belgium shall not be accepted by the Optionee
earlier than the 61st day following the Offer Date. The Offer Date is the date
on which the Company notifies the Optionee of the material terms and conditions
of the Option grant. Any acceptance given by the Optionee before the 61st day
following the grant date shall be null and void.


22

--------------------------------------------------------------------------------







Foreign Asset/Account Reporting Information
Belgian residents are required to report any security (e.g., the Shares acquired
under the Plan) or bank accounts (including brokerage accounts) opened and
maintained outside Belgium on their annual tax return. The Optionee will also be
required to complete a separate report providing the National Bank of Belgium
with details regarding any such account (including the account number, the name
of the bank in which such account is held and the country in which such account
is located). This report, as well as additional information on how to complete
it, can be found on the website of the National Bank of Belgium, www.nbb.be,
under Kredietcentrales / Centrales des crédits caption.
Stock Exchange Tax
From January 1, 2017, a stock exchange tax applies to transactions executed by a
Belgium resident through a non-Belgian financial intermediary. The stock
exchange tax likely will apply when the Shares are sold. The Optionee should
consult with his or her personal tax advisor for additional details on the
Optionee’s obligations with respect to the stock exchange tax.
OPTIONEES IN BRAZIL
Labor Law Policy and Acknowledgement
This provision supplements Section 9 of the Agreement:
By accepting the Option, the Optionee agrees that he or she is (i) making an
investment decision, (ii) that the Option will be exercisable by the Optionee
only if the Vesting Conditions are met and any necessary services are rendered
by Optionee during the vesting period set forth in the Vesting Schedule, and
(iii) the value of the underlying Shares is not fixed and may increase or
decrease in value over the vesting period without compensation to the Optionee.
Compliance with Law
By accepting the Option, the Optionee acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the exercise of the Option, the receipt of any dividends, and
the sale of the Shares acquired under the Plan.
Securities Law Notice
The Options and the securities granted under the Plan have not and will not be
publicly issued, placed, distributed, offered or negotiated in the Brazilian
capital markets and, as a result, will not be registered with the Brazilian
Securities Commission (Comissão de Valores Mobiliários, the CVM). Therefore, the
Options and the securities granted under the Options will not be offered or sold
in Brazil, except in circumstances which do not constitute a public offering,
placement, distribution or negotiation under the Brazilian capital markets
regulation.
Foreign Asset/Account Reporting Information
If the Optionee is a resident or domiciled in Brazil and holds assets and rights
outside Brazil with an aggregate value exceeding US$100,000, but less than
US$100,000,000 the Optionee will be required to prepare submit to the Central
Bank of Brazil an annual declaration of such assets and rights. If the aggregate
value of the assets and rights outside Brazil exceeds $100,000,000, a
declaration must be submitted quarterly. Assets and rights that must be reported
include the Shares acquired under the Plan. Please note that foreign individuals
holding Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.
Individuals holding assets and rights outside Brazil valued at less than
US$100,000 are not required to submit a declaration. Please note that the
US$100,000 threshold may be changed annually.


23

--------------------------------------------------------------------------------







Tax on Financial Transactions (IOF)
Payments to foreign countries and repatriation of funds into Brazil, and the
conversion between BRL and USD associated with such fund transfers, may be
subject to the Tax on Financial Transaction. It is the Participant’s
responsibility to comply with any applicable Tax on Financial Transaction
arising from participation in the Plan. The Optionee should consult with his or
her personal tax advisor for additional details.
OPTIONEES IN CANADA
Method of Payment and Tax Obligations
This provision supplements Sections 4 and 8(a) of the Agreement:
Notwithstanding any discretion in the Plan, if the Optionee is a resident of
Canada, the Optionee is prohibited from paying the Exercise Price by the method
set forth in Section 4(c), or for paying any Tax Related Items by the delivery
of (i) unencumbered Shares, or (ii) withholding in Shares otherwise issuable to
the Optionee at exercise, as set forth in Section 8(a).
The following two provisions apply if the Optionee is a resident of Quebec:
Consent to Receive Information in English
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be written
in English.
Les parties reconnaissent avoir exigé la rédaction en anglais du présent
Contrat, ainsi que de tous documents exécutés, avis donnés ou procédures
judiciaires intentées, en vertu du, ou liés directement ou indirectement au,
présent Contrat.
Data Privacy
This provision supplements Section 15 of the Agreement:
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Optionee further authorizes the Company and its Subsidiaries, and any
designated broker that may be selected by the Company, to assist with the Plan
to disclose and discuss the Plan with their respective advisors. The Optionee
further authorizes the Company and its Subsidiaries to record such information
and to keep such information in his or her employee file.
Securities Law Notice
The Optionee is permitted to sell the Shares acquired through the Plan through
the designated broker appointed under the Plan, if any (or any other broker
acceptable to the Company), provided the resale of the Shares acquired under the
Plan takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the New York
Stock Exchange.
Foreign Asset/Account Reporting Information
Foreign property, including Options, the Shares acquired under the Plan, and
other rights to receive shares of a non-Canadian company held by a Canadian
resident must generally be reported annually on a Form T1135 (Foreign Income
Verification Statement) if the total cost of the foreign property exceeds
C$100,000 at any time during the year. Thus, such Options must be reported –
generally at a nil cost – if the C$100,000 cost threshold is exceeded because
the Optionee holds other foreign property. When the Shares are acquired, their
cost generally is the


24

--------------------------------------------------------------------------------







adjusted cost base (“ACB”) of the shares. The ACB would ordinarily equal the
fair market value of the Shares at the time of acquisition, but if the Optionee
owns other shares of the same company, this ACB may need to be averaged with the
ACB of the other shares. The Optionee should consult his or her personal legal
advisor to ensure compliance with applicable reporting obligations.
OPTIONEES IN CHILE
Securities Law Notice
The grant of the Options hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.
a)The starting date of the offer will be the Date of Grant (as defined in the
Agreement), and this offer conforms to General Ruling No. 336 of the Chilean
Commission for the Financial Market (“CMF”);
b)The offer deals with securities not registered in the Registry of Securities
or in the Registry of Foreign Securities of the Chilean CMF, and therefore such
securities are not subject to its oversight;
c)The issuer is not obligated to provide public information in Chile regarding
the foreign securities, as such securities are not registered with the Chilean
CMF; and
d)The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.
a)La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “Grant
Date”, según este término se define en el documento denominado “Agreement”) y
esta oferta se acoge a la norma de Carácter General N° 336 de la Comision para
el Mercado Financiero (“CMF”);
b)La oferta versa sobre valores no inscritos en el Registro de Valores o en el
Registro de Valores Extranjeros que lleva la CMF, por lo que tales valores no
están sujetos a la fiscalización de ésta;
c)Por tratar de valores no inscritos no existe la obligación por parte del
emisor de entregar en Chile información pública respecto de esos valores; y
d)Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.
Exchange Control Notice
Chilean residents are not required to repatriate proceeds obtained from the sale
of Shares or from dividends to Chile; however, if the Optionee decides to
repatriate proceeds from the sale of Shares and/or dividends and the amount
exceeds US$10,000, the Optionee acknowledges that he or she must effect such
repatriation through the Formal Exchange Market (i.e., commercial bank or
registered foreign exchange office in Chile). If the Optionee does not
repatriate the proceeds and uses such proceeds for the payment of other
obligations contemplated under a different Chapter of the Foreign Exchange
Regulations, the Optionee must sign Annex 1 of the Manual of Chapter XII of the
Foreign Exchange Regulations and file it directly with the Central Bank within
the first ten (10) days of the month immediately following the transaction.
If the Optionee exercises the Option using a cashless exercise method
implemented by the Company in connection with the Plan, and the aggregate
Exercise Price exceeds US$10,000, the Optionee must sign Annex 1 of the Manual
of Chapter XII of the Foreign Exchange Regulations and file it directly with the
Central Bank within the first ten(10) days of the month following the Exercise
Date.




25

--------------------------------------------------------------------------------







If the Optionee’s aggregate investments held outside of Chile exceed
US$5,000,000 (including the value of the Shares acquired under the Plan), the
Optionee must report the status of such investments annually to the Central
Bank, using Annex 3.1 of Chapter XII of the Foreign Exchange Regulations.


Please note that exchange control regulations in Chile are subject to change.
The Optionee should consult with his or her personal legal advisor regarding any
exchange control obligations that the Optionee may have prior to the exercise of
the Options.
Foreign Asset/Account Reporting Information
The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding (i) any taxes paid abroad which taxpayers will
use as a credit against Chilean income tax, and (ii) the results of investments
held abroad. The sworn statements disclosing this (or Formularios) must be
submitted electronically through the CIRS website at www.sii.cl, using Form
1929, which is due on June 30 each year.
OPTIONEES IN CHINA
Exchange Control Restrictions Applicable to Optionees who are PRC Nationals
The Optionee agrees and acknowledges that, except as otherwise provided herein,
his or her Options can be exercised only by means of the cashless sell-all
method, under which all Shares underlying the Option are immediately sold upon
exercise.
In addition, the Optionee understands and agrees that, pursuant to local
exchange control requirements, the Optionee is required to repatriate the cash
proceeds from the cashless sell-all method of exercise of the Options, (i.e.,
the sale proceeds less the Exercise Price and any administrative fees). The
Optionee agrees that the Company is authorized to instruct its designated broker
to assist with the immediate sale of such Shares (on the Optionee’s behalf
pursuant to this authorization), and the Optionee expressly authorizes such
broker to complete the sale of such Shares. The Optionee acknowledges that the
Company’s broker is under no obligation to arrange for the sale of the Shares at
any particular price. The Company reserves the right to provide additional
methods of exercise depending on the development of local law.
In addition, the Optionee understands and agrees that the cash proceeds from the
exercise of his or her Options, (i.e., the proceeds of the sale of the Shares
underlying the Options, less the Exercise Price and any administrative fees)
will be repatriated to China. The Optionee further understands that, under local
law, such repatriation of the cash proceeds may be effectuated through a special
foreign exchange control account to be approved by the local foreign exchange
administration, and the Optionee hereby consents and agrees that the proceeds
from the sale of Shares acquired under the Plan, net of the Exercise Price and
administrative fees, may be transferred to such special account prior to being
delivered to the Optionee. The proceeds, net of Tax Related Items, may be paid
to the Optionee in U.S. Dollars or local currency at the Company’s discretion.
In the event the proceeds are paid to the Optionee in U.S. Dollars, the Optionee
understands that he or she will be required to set up a U.S. Dollar bank account
in China and provide the bank account details to the Employer and/or the Company
so that the proceeds may be deposited into this account. In addition, the
Optionee understands and agrees that Optionee will be responsible for converting
the proceeds into Renminbi Yuan at the Optionee’s expense.
If the proceeds are paid to the Optionee in local currency, the Optionee agrees
to bear any currency fluctuation risk between the time the Shares are sold and
the time the sale proceeds are distributed through any such special exchange
account.
Exchange Control Notice Applicable to Optionees in the People’s Republic of
China (“PRC”)
The Optionee understands that exchange control restrictions may limit the
Optionee’s ability to access and/or convert funds received under the Plan. The
Optionee should confirm the procedures and requirements for withdrawals and
conversions of foreign currency with his or her local bank prior to the Option
exercise. The Optionee agrees to comply


26

--------------------------------------------------------------------------------







with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in the
Peoples’ Republic of China.


Foreign Asset/Account Reporting Information
 
PRC residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. The Optionee may be subject to reporting obligations for the
Shares or awards acquired under the Plan and Plan-related transactions. It is
the Optionee's responsibility to comply with this reporting obligation and the
Optionee should consult his/her personal tax advisor in this regard.
OPTIONEES IN COLOMBIA
Labor Law Acknowledgement
The following provision supplements Section 9 of the Agreement:
The Optionee acknowledges that pursuant to Article 128 of the Colombian Labor
Code, amended by Article 15 Law 50, 1990, the Plan, the Option, the underlying
Shares, and any other amounts or payments granted or realized from participation
in the Plan do not constitute a component of the Optionee's “salary” for any
legal purpose. To this extent, they will not be included and/or considered for
purposes of calculating any and all labor benefits, such as legal/fringe
benefits, vacations, indemnities, payroll taxes, social insurance contributions
or any other labor-related amount which may be payable.
Securities Law Notice
The Shares are not and will not be registered with the Colombian registry of
publicly traded securities (Registro Nacional de Valores y Emisores) and
therefore the Shares may not be offered to the public in Colombia. Nothing in
the Plan, the Agreement (including this Addendum) or any other document
evidencing the grant of the Options shall be construed as making a public offer
of securities in Colombia.
Exchange Control Notice
The Optionee is responsible for complying with any and all Colombian foreign
exchange restrictions, approvals and reporting requirements in connection with
the Options and the Shares he or she acquires or funds received under the Plan.
This may include reporting obligations to the Central Bank (Banco de la
República). If applicable, the Optionee must determine whether he or she will
treat the Optionee’s investments (e.g., the Shares) as (a) permanent investment
or (b) a temporary investment as follows:


a)    Permanent investment: If the Optionee determines that his or her
investment will be permanent (i.e., because the Optionee wishes to remain a
stockholder), the Optionee will be required to register such investment with the
Central Bank, regardless of its value. For this purpose, the Participant must
file the Central Bank’s Form No. 11.


b)    Temporary / financial investment: If, on the other hand, the Optionee
determines that his or her investment will be temporary (and therefore
considered a “financial investment” under applicable regulations), the Optionee
will be required to register such investment with the Central Bank only if the
aggregate value of the investment (as of December 31 for each year) is equal to
or greater than US$500,000.


In either case, the Optionee must file the Central Bank’s Form 11. Colombian law
does not provide specific criteria to differentiate between treatment as a
permanent investment or temporary / financial investment.
OPTIONEES IN CZECH REPUBLIC
Exchange Control Notice
Upon request of the Czech National Bank (the “CNB”), the Optionee may need to
report the following to the CNB: foreign direct investments, financial credits
from abroad, investment in foreign securities and associated collection


27

--------------------------------------------------------------------------------







and payments (the Shares and proceeds from the sale of the Shares may be
included in this reporting requirement). Even in the absence of a request from
the CNB the Optionee may need to report foreign direct investments with a value
of CZK 2,500,000 or more in the aggregate and/or other foreign financial assets
with a value of CZK 200,000,000 or more.


Because exchange control regulations change frequently and without notice, the
Optionee should consult his or her personal legal advisor prior to the exercise
of the Option and the subsequent sale of the Shares to ensure compliance with
current regulations. It is the Optionee’s responsibility to comply with Czech
exchange control laws, and neither the Company nor any Subsidiary will be liable
for any resulting fines or penalties.
OPTIONEES IN DENMARK
Danish Stock Option Act
By accepting the Option, the Optionee acknowledges that he or she has received a
Danish translation of an Employer Statement (attached at the end of this
section), which is being provided to comply with the Danish Stock Option Act.
Foreign Asset/Account Reporting Information
The establishment of an account holding Shares or an account holding cash
outside Denmark must be reported to the Danish Tax Administration. The form
which should be used in this respect may be obtained from a local bank. (Please
note that these obligations are separate from and in addition to the securities
reporting obligations described below.)
Securities Reporting Notice
If the Optionee holds Shares acquired under the Plan in a brokerage account with
a broker or bank outside Denmark, the Optionee is required to inform the Danish
Tax Administration about the account. For this purpose, the Optionee must file a
Form V (Erklaering V) with the Danish Tax Administration. Both the Optionee and
the bank/broker must sign the Form V. By signing the Form V, the bank/broker
undertakes an obligation, without further request each year and not later than
on February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the account. In the event that the applicable broker
or bank with which the account is held does not wish to, or, pursuant to the
laws of the country in question, is not allowed to assume such obligation to
report, the Optionee acknowledges that he or she is solely responsible for
providing certain details regarding the foreign brokerage account and Shares
deposited therein to the Danish Tax Administration as part of his or her annual
income tax return. By signing the Form V, the Optionee authorizes the Danish Tax
Administration to examine the account. A sample of the Form V can be found at
the following website: www.skat.dk.
In addition, if the Optionee opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, the Optionee
is also required to inform the Danish Tax Administration about this account. To
do so, the Optionee must also file a Form K (Erklaering K) with the Danish Tax
Administration. The Form K must be signed both by the Optionee and by the
applicable broker or bank where the account is held. By signing the Form K, the
broker/bank undertakes an obligation, without further request each year and not
later than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the account. In the event that the
applicable financial institution (broker or bank) with which the account is
held, does not wish to, or, pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, the Optionee acknowledges that
he or she is solely responsible for providing certain details regarding the
foreign brokerage or bank account to the Danish Tax Administration as part of
the Optionee’s annual income tax return. By signing the Form K, the Optionee
authorizes the Danish Tax Administration to examine the account. A sample of
Form K can be found at the following website: www.skat.dk.






28

--------------------------------------------------------------------------------







FORTIVE CORPORATION
2016 STOCK INCENTIVE PLAN


EMPLOYER INFORMATION STATEMENT – DENMARK
STOCK OPTION AND / OR RESTRICTED STOCK UNIT GRANT ON
Grant Date
________________________________________________________________



Pursuant to section 3(1) of the Danish Act on the Use of Rights to Purchase or
Subscribe for Shares etc. in Employment Relationships (the “Stock Option Act”),
Fortive Corporation (the “Company”) is providing you with the following
information regarding the Company’s grant of a stock option (“Stock Option”) and
/ or restricted stock units (“RSUs”) (each an “Award”) in a separate written
statement. This statement contains only the information mentioned in the Stock
Option Act, while the other terms and conditions of your Award(s) are described
in detail in the Fortive Corporation 2016 Stock Incentive Plan (the “Plan”), the
Fortive Stock Option Agreement and / or the Fortive Restricted Stock Unit
Agreement (each an “Agreement”) and the Addendum to the Agreement(s) (which form
part of the Agreement(s)), all of which have been given to you.
It is stated in section 1 of the Stock Option Act that the Stock Option Act only
applies to employees. “Employees” are defined in section 2 of the Stock Option
Act as persons who receive remuneration for their personal services in an
employment relationship. Persons, including managers, who are not regarded as
employees under the Stock Option Act, will not be subject to the Stock Option
Act. If you are not an employee within the meaning of the Stock Option Act, the
Company therefore has no obligation to issue an Employer Information Statement
to you and you will not be able to rely on this Employer Information Statement
for legal purposes.
1. Date of Grant
The date of grant for the Award(s) is Grant Date.
2. Terms and Conditions of the Grants
The grant of the Award(s) is made at the sole discretion of the Board or the
appropriate Committee of the Board. In its assessment, the Board (or the
appropriate Committee of the Board) considered a number of factors, including
(but not limited to) the Company’s performance, the projected impact of the
grant on the Company’s earnings, and the value of the grants as compared to
those of the Company’s comparator group of companies. The Company may decide, in
its sole discretion, not to make any grants of Stock Options and / or RSUs to
you in the future. Under the terms of the Plan and the Agreement(s), you have no
entitlement or claim to receive future grants of Stock Options and / or RSUs.


29

--------------------------------------------------------------------------------







3.
Vesting Dates

Stock Option
The Stock Option will vest in accordance with the terms of the Plan and the
Agreement. Under the terms of the Agreement, the Stock Option generally will
vest and become exercisable 20% per year on each anniversary of the date of
grant.
RSUs
The RSUs will vest in accordance with the terms of the Plan and the Agreement.
Under the terms of the Agreement, the RSUs generally will vest 20% per year on
each anniversary of the date of grant.
4.
Exercise Price

Stock Option
During the Stock Option exercise period, the Stock Option can be exercised to
purchase shares of the Company’s common stock at a price corresponding to the
fair market value of the stock at the time of grant, as determined by the
Company. For this Stock Option grant, the exercise price of the Stock Option is
USD Grant Price.
RSUs
Because each RSU entitles you to receive one share of the Company’s common stock
on the date of vesting without any cost to you or other payment required from
you, there is no exercise price associated with the RSUs.
5. Your Rights upon Termination
The treatment of the Award(s) upon termination of employment will be determined
under Sections 4 and 5 of the Stock Option Act unless the terms contained in the
Agreement(s) and in the Plan are more favorable to you than Sections 4 and 5 of
the Stock Option Act.
Under the Stock Option Act, the Award(s) will survive and will not be forfeited
if you are terminated by your employer for any reason other than misconduct (as
determined under Danish law and the Stock Option Act) or summary dismissal. This
means that you may be entitled to continue to vest in the Award(s) as if you
were still an employee in accordance with your Agreement(s) and the Plan. Also,
you may be entitled to receive an additional grant, proportionate to the length
of your employment in the accounting year in which you are terminated, to which
you would have been entitled according to agreement or custom had you still been
employed at the end of the accounting year (the calculation will be in
accordance with Section 5 of the Stock Options Act). This provision will not
apply if the termination is due to your breach of your employment contract
(misconduct or summary dismissal), in which case the Award(s) will lapse to the
extent the Award(s) have not vested on the effective date of termination of your
employment. Such lapse will take place automatically without notice on the
effective date of termination of your employment.
If you resign from your employment due to your employer's gross misconduct (as
determined under Danish law), or if your employment terminates because you reach
the age of retirement


30

--------------------------------------------------------------------------------







for employees in your employer company or because you are entitled to receive
old-age pension from the Danish state or your employer, the Award(s) shall
continue on unchanged terms as if you had still been employed. Also, you may be
entitled to receive an additional grant, proportionate to the length of your
employment in the accounting year in which you are terminated, to which you
would have been entitled according to agreement or custom had you still been
employed at the end of the accounting year (the calculation will be in
accordance with Section 5 of the Stock Options Act).
If you resign from your employment for other reasons, the forfeiture of your
Award(s) will be determined in accordance with the terms of the Agreement(s). In
addition, you will be ineligible to receive any additional grants after your
resignation.
6. Financial Aspects of Participating in the Plan
The grant of the Award(s) has no immediate financial consequences for you. The
value of the Award(s) is not taken into account when calculating holiday
allowances, pension contributions or other statutory consideration calculated on
the basis of salary. The tax treatment of the Award(s) depends on a number of
aspects and thus, you are encouraged to seek independent advice regarding your
tax position.
Shares of stock are financial instruments and investing in stock will always
have financial risk. The possibility of profit at the time you receive shares of
stock may not only be dependent on the Company’s financial development, but
inter alia also on the general development of the stock market. In addition,
before or after you receive shares, the shares of Company stock could decrease
in value even below the price of such stock on the date of grant.
7. Other Issues
Apart from Clause 5 in this Statement (regarding your rights upon termination of
employment), this Statement does not intend to alter any provisions of the Plan
or the Agreement(s) (or any related document), and the Plan and the Agreement(s)
(and any related document) shall prevail in case of any ambiguities. However,
your mandatory rights under the Stock Option Act shall prevail in case of any
ambiguities.
*        *    *    *
    
Fortive Corporation








31

--------------------------------------------------------------------------------









FORTIVE CORPORATION
2016 STOCK INCENTIVE PLAN


ARBEJDSGIVERERKLÆRING - DANMARK
TILDELING AF AKTIEOPTIONER OG/ELLER BETINGEDE AKTIER DEN
Grant Date
________________________________________________________________



I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret m.v. i
ansættelsesforhold ("Aktieoptionsloven") skal Fortive Corporation ("Selskabet")
i en særskilt skriftlig erklæring give dig følgende oplysninger om Selskabets
tildeling af en aktieoption ("Aktieoption") og/eller betingede aktier
("Betingede Aktier") (hver især benævnt en "Tildeling"). Denne erklæring
indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven, hvorimod de
øvrige vilkår og betingelser for din(e) Tildeling(er) er nærmere beskrevet i
Fortive Corporation 2016 Stock Incentive Plan ("Planen"), Fortive Stock Option
Agreement og/eller Fortive Restricted Stock Unit Agreement (hver især benævnt en
"Aftale") og i Tillægget til Aftalen/Aftalerne (som udgør en del af
Aftalen/Aftalerne). Disse dokumenter er alle blevet udleveret til dig.
Det fremgår af Aktieoptionslovens § 1, at loven kun gælder for lønmodtagere.
"Lønmodtagere" er defineret i Aktieoptionslovens § 2 som personer, der modtager
vederlag for personligt arbejde i tjenesteforhold. Personer, herunder ledere,
som ikke anses for at være lønmodtagere i Aktieoptionslovens forstand, er ikke
omfattet af Aktieoptionsloven. Hvis du ikke er lønmodtager i Aktieoptionslovens
forstand, er Selskabet derfor ikke forpligtet til at udstede en
arbejdsgivererklæring til dig, og du vil ikke i juridisk henseende kunne
henholde dig til denne arbejdsgivererklæring.


1. Tildelingstidspunkt
Tidspunktet for din modtagelse af Tildeling(er) er Grant Date.
2. Vilkår og betingelser for din(e) Tildeling(er):
Din(e) Tildeling(er) uddeles efter bestyrelsens eller det relevante
bestyrelsesudvalgs eget skøn. Bestyrelsen (eller det relevante
bestyrelsesudvalg) har i sin vurdering inddraget en række faktorer, herunder
(men ikke begrænset til) Selskabets resultat, Tildelingernes forventede
indvirkning på Selskabets indtjening og Tildelingernes værdi sammenlignet med
tildelinger i sammenlignelige selskaber. Selskabet kan frit vælge fremover ikke
at tildele dig nogen Aktieoptioner og/eller Betingede Aktier. I henhold til
bestemmelserne i Planen og Aftalen har du ikke hverken ret til eller krav på
fremover at få tildelt Aktieoptioner og/eller Betingede Aktier.


32

--------------------------------------------------------------------------------







3.
Modningsdatoer

Aktieoption
Aktieoptionen modnes i overensstemmelse med vilkårene i Planen og i Aftalen. I
henhold til Aftalen modnes Aktieoptionen generelt med 20% pr. år på hver årsdag
for tildelingstidspunktet.
Betingede Aktier
Dine Betingede Aktier modnes i overensstemmelse med vilkårene i Planen og i
Aftalen. I henhold til Aftalen modnes de Betingede Aktier generelt med 20% pr.
år på hver årsdag for tildelingstidspunktet.
4.
Udnyttelseskurs

Aktieoption
I udnyttelsesperioden kan Aktieoptionen udnyttes til køb af ordinære aktier i
Selskabet til en kurs, der svarer til aktiernes markedskurs på
tildelingstidspunktet som fastsat af Selskabet. For denne Tildeling er
Aktieoptionens udnyttelseskurs USD Grant Price.
Betingede Aktier
Da hver Betinget Aktie giver dig ret til at modtage én ordinær aktie i Selskabet
på modningstidspunktet uden omkostninger for dig eller anden betaling fra din
side, er der ingen udnyttelseskurs forbundet med de Betingede Aktier.
5. Din retsstilling i forbindelse med fratræden
Din(e) Tildeling(er) vil i tilfælde af din fratræden blive behandlet i
overensstemmelse med Aktieoptionslovens §§ 4 og 5, medmindre bestemmelserne i
Aftalen/Aftalerne og Planen er mere fordelagtige for dig end Aktieoptionslovens
§§ 4 og 5.
I henhold til Aktieoptionsloven bortfalder din(e) Tildeling(er) ikke, hvis dit
ansættelsesforhold opsiges af din arbejdsgiver, medmindre der er tale om
misligholdelse fra din side (som defineret i dansk ret og Aktieoptionsloven)
eller bortvisning. Dette betyder, at din(e) Tildeling(er) fortsat vil kunne
modnes i henhold til Aftalen/Aftalerne og Planen, som om du stadig var ansat.
Endvidere er du måske berettiget til at modtage yderligere Tildeling(er), som
beregnes forholdsmæssigt i forhold til, hvor længe du er ansat i det
regnskabsår, hvori du fratræder, og som du ville have været berettiget til i
henhold til aftale eller sædvane, såfremt du stadig havde været ansat ved
udgangen af regnskabsåret (beregningen sker i overensstemmelse med
Aktieoptionslovens § 5). Denne bestemmelse gælder ikke, såfremt opsigelsen
skyldes din misligholdelse af ansættelsesforholdet (pligtforsømmelse eller
bortvisning). I så fald bortfalder din(e) Tildeling(er), i det omfang din(e)
Tildeling(er) ikke allerede er modnet ved ansættelsesforholdets ophør.
Bortfaldelsen sker automatisk uden varsel ved ansættelsesforholdets ophør.
Hvis du fratræder din stilling som følge af væsentlig misligholdelse fra din
arbejdsgivers side (som defineret i dansk ret), eller hvis dit
ansættelsesforhold ophører, fordi du når den pensionsalder, der er fastsat for
medarbejdere hos din arbejdsgiver, eller fordi du har ret til at modtage
alderspension fra den danske stat eller din arbejdsgiver, bevarer du din(e)


33

--------------------------------------------------------------------------------







Tildeling(er) på uændrede vilkår, som om du stadig var ansat. Endvidere er du
måske berettiget til at modtage yderligere Tildeling(er), som beregnes
forholdsmæssigt i forhold til, hvor længe du er ansat i det regnskabsår, hvori
du fratræder, og som du ville have været berettiget til i henhold til aftale
eller sædvane, såfremt du stadig havde været ansat ved udgangen af regnskabsåret
(beregningen sker i overensstemmelse med Aktieoptionslovens § 5).
Hvis du fratræder din stilling af andre årsager, vil spørgsmålet om fortabelse
af din(e) Tildeling(er) blive afgjort i overensstemmelse med vilkårene i
Aftalen/Aftalerne. Derudover vil du ikke være berettiget til at modtage
yderligere Tildeling(er) efter din fratræden.
6. Økonomiske aspekter af deltagelse i Planen
Din(e) Tildeling(er) har ingen umiddelbare økonomiske konsekvenser for dig.
Værdien af din(e) Tildeling(er) indgår ikke i beregningen af feriepenge,
pensionsbidrag eller andre lovpligtige, vederlagsafhængige ydelser. Den
skattemæssige behandling af din(e) Tildeling(er) afhænger af flere forhold, og
du opfordres derfor til at søge uafhængig rådgivning vedrørende din
skattemæssige situation.
Aktier er finansielle instrumenter, og investering i aktier vil altid være
forbundet med en økonomisk risiko. Muligheden for en gevinst på det tidspunkt,
hvor du modtager aktier, afhænger ikke kun af Selskabets økonomiske udvikling,
men også bl.a. af den generelle udvikling på aktiemarkedet. Derudover kan
Selskabets aktier - både før og efter tidspunktet for din modtagelse af aktier -
falde til en værdi, der måske endda ligger under kursen for aktierne på
tildelingstidspunktet.
7. Øvrige oplysninger
Med undtagelse af pkt. 5 i denne erklæring (vedrørende din retsstilling i
forbindelse med fratræden) har denne erklæring ikke til formål at ændre
bestemmelserne i Planen eller Aftalen/Aftalerne (eller i tilhørende dokumenter),
og Planen og Aftalen/Aftalerne (og eventuelle tilhørende dokumenter) har forrang
i tilfælde af uoverensstemmelser. Dine lovfæstede rettigheder i henhold til
Aktieoptionsloven har dog forrang i tilfælde af uoverensstemmelser.


*    *    *    *


Fortive Corporation


34

--------------------------------------------------------------------------------









OPTIONEES IN FRANCE
Consent to Receive Information in English
By accepting the Options, the Optionee confirms having read and understood the
Plan, the Notice of Grant, the Agreement and this Addendum, including all terms
and conditions included therein, which were provided in the English language.
The Optionee accepts the terms of those documents accordingly.
Consentement afin de Recevoir des Informations en Anglais
En acceptant les Options d'Achat d'Actions, le Bénéficiaire confirme avoir lu et
compris le Plan, la Notification d’Attribution, le Contrat et la présente
Annexe, en ce compris tous les termes et conditions y relatifs, qui ont été
fournis en langue anglaise. Le Bénéficiaire accepte les dispositions de ces
documents en connaissance de cause.
Forgien Asset/Account Reporting Information. The Optionee may hold any Shares
acquired under the Plan, any sales proceeds resulting from the sale of the
Shares or any dividends paid on such Shares outside of France, provided the
Optionee declares all foreign accounts, whether open, current, or closed, in his
or her income tax return.
OPTIONEES IN GERMANY
Exchange Control Notice
The Optionee must report any cross-boarder payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with securities (including proceeds realized upon the sale of Shares
or the receipt of dividends), the report must be made by the 5th day of the
month following the month in which the payment was received. The form must be
filed electronically and the form of report (“Allgemeine Meldeportal Statistik”)
can be accessed via the Bundesbank’s website (www.bundesbank.de) and is
available in both German and English. The Optionee is responsible for complying
with applicable reporting requirements.
OPTIONEES IN HONG KONG


Sale Restriction


If, for any reason, the Option vests and becomes exercisable and the Option is
exercised and Shares are issued to the Optionee within six months of the Date of
Grant, the Optionee agrees that he or she will not dispose of any such Shares
prior to the six-month anniversary of the Date of Grant.
Nature of Scheme
The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”).
Securities Law Notice
WARNING: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. The Optionee is advised to exercise caution in relation
to the offer. If the Optionee is in any doubt about any of the contents of this
document, the Optionee should obtain independent professional advice. Neither
the offer of Options nor the issuance of Shares upon exercise of the Options
constitutes a public offering of securities under Hong Kong law and is available
only to employees of the Company and its Subsidiaries. The Agreement, including
this Addendum, the Plan and other incidental communication materials distributed
in connection with the Options (i) have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under


35

--------------------------------------------------------------------------------







the applicable securities legislation in Hong Kong and (ii) are intended only
for the personal use of each eligible employee of the Company or its
Subsidiaries and may not be distributed to any other person.
OPTIONEES IN HUNGARY
There are no country specific provisions.
OPTIONEES IN INDIA
Exchange Control Notice
The Optionee must repatriate any proceeds from the sale of Shares and any cash
dividends acquired under the Plan to India and convert the proceeds into local
currency within a certain period from the time of receipt (90 days for sale
proceeds and 180 days for dividend payments, or in each case within such other
period of time as may be required under applicable regulations). The Optionee
will receive a foreign inward remittance certificate (“FIRC”) from the bank
where Optionee deposits the foreign currency. The Optionee should maintain the
FIRC as evidence of the repatriation of funds in the event the Reserve Bank of
India or the Employer requests proof of repatriation. It is the Optionee’s
responsibility to comply with exchange control laws in India, and neither the
Company nor the Employer will be liable for any fines or penalties resulting
from the Optionee’s failure to comply with applicable local laws.
Foreign Assets Reporting Information
The Optionee is required to declare foreign bank accounts and any foreign
financial assets (including Shares held outside India) in his or her annual tax
return. It is the Optionee’s responsibility to comply with this reporting
obligation and the Optionee should consult with his or her personal tax advisor
in this regard as significant penalties may apply in the case of non-compliance.
OPTIONEES IN IRELAND
There are no country-specific provisions.
OPTIONEES IN ISRAEL
Trust Arrangement
The Optionee understands and agrees that the Options awarded under the Agreement
are awarded subject to and in accordance with the terms and conditions of the
Plan, the Israeli Sub-Plan (the “Sub-Plan”), the Trust Agreement (the “Trust
Agreement”) between the Company and the Company’s trustee appointed by the
Company or its Subsidiary in Israel (the “Trustee”), or any successor trustee.
In the event of any inconsistencies between the Sub-Plan, the Agreement and/or
the Plan, the Sub-Plan will govern.
Type of Grant
The Options are intended to qualify for favorable tax treatment in Israel as a
“102 Capital Gains Track Grant” (as defined in the Sub-Plan) subject to the
terms and conditions of “Section 102” (as defined in the Sub-Plan) and the rules
promulgated thereunder. Notwithstanding the foregoing, by accepting the Options,
the Optionee acknowledges that the Company cannot guarantee or represent that
the favorable tax treatment under Section 102 will apply to the Options.
By accepting the Options, the Optionee: (a) acknowledges receipt of and
represents that the Optionee has read and is familiar with the terms and
provisions of Section 102, the Plan, the Sub-Plan, the Trust Agreement and the
Agreement; (b) accepts the Options subject to all of the terms and conditions of
the Agreement, the Plan, the Sub-Plan, the Trust Agreement and Section 102 and
the rules promulgated thereunder; and (c) agrees that the Options and/or any
Shares issued in connection therewith, will be registered for the benefit of the
Optionee in the name of the Trustee as required to qualify under Section 102.


36

--------------------------------------------------------------------------------







The Optionee hereby undertakes to release the Trustee from any liability in
respect of any action or decision duly taken and bona fide executed in relation
to the Plan, or any Options or the Shares granted thereunder. The Optionee
agrees to execute any and all documents which the Company or the Trustee may
reasonably determine to be necessary in order to comply with Section 102 and the
Income Tax Ordinance (New Version) – 1961 (“ITO”).
Electronic Delivery
The following provision supplements Section 14 of the Agreement:
To the extent required pursuant to Israeli tax law and/or by the Trustee, the
Optionee consents and agrees to deliver hard-copy written notices and/or actual
copies of any notices or confirmations provided by the Optionee related to his
or her participation in the Plan.
Data Privacy
The following provision supplements Section 15 of the Agreement:
Without derogating from the scope of Section 15 of the Agreement, the Optionee
hereby explicitly consents to the transfer of Data between the Company, the
Trustee, and/or a designated Plan broker, including any requisite transfer of
such Data outside of the Optionee’s country and further transfers thereafter as
may be required to a broker or other third party.
Securities Law Notice
The grant of the Option does not constitute a public offering under the
Securities Law, 1968.
OPTIONEES IN ITALY
Data Privacy: The following provision replaces Section 15 of the Agreement:
Pursuant to Section 13 of the Legislative Decree no. 196/2003 the Optionee
understands that the Company, the Employer, and any Subsidiary, may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee's name, home address, email address and telephone number, date of
birth, social insurance number, or other identification number, salary,
nationality, and job title, any Shares of stock or directorships held in the
Company or any Subsidiary, details of all awards or any other entitlement to
Shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
the Optionee’s favor (“Data”) for the exclusive purpose of managing and
administering the Plan and in compliance with applicable laws and regulations
The Optionee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Optionee's refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations which may affect the Optionee's ability to participate in the Plan.
The Controller of personal data processing is Fortive Corporation, with
registered offices at 6920 Seaway Blvd, Everett, Washington 98203, and its
representative in Italy for data privacy purposes is Kollmorgen S.r.l., with
registered offices at Largo Brughetti 1, 20813, Bovisio-Masciago, Italy.
The Optionee understands that Data will not be publicized, but it may be
accessible by the Optionee’s Employer and within the Employer and its internal
and external personnel in charge of processing of such Data and by the data
processor (the “Processor”), if any. An updated list of Processors and other
transferees of Data is available upon request from the Employer. Furthermore,
Data may be transferred to Fidelity Stock Plan Services and its affiliated
companies, any banks, other financial institutions or brokers involved in the
management and administration of the Plan. The Optionee understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the Company. Where required under applicable law, Data may also be
disclosed to certain securities or other regulatory authorities where the
Company’s securities are listed or traded or regulatory filings are made. The
Optionee further understands that the Company and/or any Subsidiary may each
further transfer Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer of Data to a broker or other third party with whom he or she
may elect to


37

--------------------------------------------------------------------------------







deposit any Shares or cash acquired under the Plan. Such recipients may receive,
possess, use, retain and transfer Data in electronic or other form, for the sole
purpose of implementing, administering and managing the Optionee’s participation
in the Plan. The Optionee understands that these recipients may be acting as
controllers, Processors or persons in charge of processing, as the case may be,
in accordance with local law and may be located in or outside the European
Economic Area, in countries such as in the United States that might not provide
the same level of protection as intended under Italian data privacy laws. Should
the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Data as soon as it has completed all the necessary legal obligations
connected with the management and administration of the Plan.
The Optionee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including the transfer of Data abroad, including
outside of the European Economic Area, as specified herein and pursuant to
applicable laws and regulations, does not require the Optionee’s consent thereto
as it is necessary to the performance of law and contractual obligations related
to implementation, administration and management of the Plan, which represents
the legal basis for the processing. The Optionee understands that, pursuant to
section 7 of the Legislative Decree no. 196/2003, the Optionee has the right to,
including but not limited to access, delete, update, correct, or terminate, for
legitimate reason, the Data processing. The Optionee should contact the Employer
in this regard. The Optionee also understands that the Optionee has the right to
data portability and to lodge a complaint with the Italian supervisory
authority.
Furthermore, the Optionee is aware that Data will not be used for direct
marketing purposes. In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting the Optionee’s Employer human
resources department.
Plan Document Acknowledgement
In accepting the Option, the Optionee acknowledges that he or she has received a
copy of the Plan and the Agreement and has reviewed the Plan and the Agreement
(including this Addendum) in their entirety and fully understands and accepts
all provisions of the Plan and the Agreement (including this Addendum).
The Optionee further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Agreement: Section 8: Tax
Obligations; Section 9: Nature of Grant; Section 18: Governing Law and Venue;
Section 24: Addendum; Section 25: Imposition of Other Requirements; Section 26:
Recoupment; and the Data Privacy section above.
Foreign Asset/Account Reporting Information
Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and Shares) which may generate income taxable
in Italy are required to report these assets on their annual tax returns (UNICO
Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to Italian residents who are the beneficial owners of foreign financial
assets under Italian money laundering provisions.
OPTIONEES IN JAPAN
Exchange Control Notice
If the Optionee acquires Shares valued at more than ¥100,000,000 in a single
transaction, the Optionee must file a Securities Acquisition Report with the
Ministry of Finance through the Bank of Japan within 20 days of the purchase of
Shares.


38

--------------------------------------------------------------------------------







In addition, if the Optionee pays more than ¥30,000,000 in a single transaction
for the purchase of Shares when the Optionee exercises the Option, the Optionee
must file a Payment Report with the Ministry of Finance through the Bank of
Japan by the 20th day of the month following the month in which the payment was
made. The precise reporting requirements vary depending on whether or not the
relevant payment is made through a bank in Japan.
A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that the Optionee pays upon a one-time
transaction for exercising the Option and purchasing Shares exceeds
¥100,000,000, then the Optionee must file both a Payment Report and a Securities
Acquisition Report.
Foreign Asset/Account Reporting Information
The Optionee will be required to report details of any assets held outside of
Japan as of December 31st) to the extent such assets have a total net fair
market value exceeding ¥50,000,000. Such report will be due by March 15 each
year. The Optionee should consult with his or her personal tax advisor as to
whether the reporting obligation applies to the Optionee and whether the
Optionee will be required to include details of any outstanding Option or Shares
held by the Optionee in the report.


OPTIONEES IN KOREA
Foreign Asset/Account Reporting Information
Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts) based in foreign countries that have not
entered into an “inter-governmental agreement for automatic exchange of tax
information” with Korea to the Korean tax authority and file a report with
respect to such accounts if the value of such accounts exceeds KRW 1 billion (or
an equivalent amount in foreign currency). The Optionee should consult with the
Optionee's personal tax advisor for additional information about this reporting
obligation.
OPTIONEES IN MEXICO
Labor Law Acknowledgement
This provision supplements Section 9 of the Agreement:
By accepting the Options, the Optionee acknowledges that he or she understands
and agrees that: (i) the Option is not related to the salary and other
contractual benefits granted to the Optionee by the Employer; and (ii) any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of employment.
Policy Statement
The grant of the Option the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company, with registered offices at 6920 Seaway Blvd, Everett, WA 98203,
United States of America, is solely responsible for the administration of the
Plan. Participation in the Plan and the acquisition of Shares under the Plan
does not in any way establish an employment relationship between the Optionee
and the Company since the Optionee is participating in the Plan on a wholly
commercial basis and the sole employer is the Subsidiary employing the Optionee,
as applicable, nor does it establish any rights between the Optionee and the
Employer.


39

--------------------------------------------------------------------------------







Plan Document Acknowledgment
By participating in the Plan, the Optionee acknowledges that he or she has
received copies of the Plan and the Agreement, has reviewed the Plan and the
Agreement in their entirety and fully understands and accept all provisions of
the Plan and the Agreement.
In addition, by participating in the Plan, the Optionee further acknowledges
that he or she has read and specifically and expressly approves the terms and
conditions in Section 9 of the Agreement, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) the Company and its Subsidiaries are not responsible for any
decrease in the value of the Shares underlying the Option.
Finally, the Optionee hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
as a result of participation in the Plan and therefore grants a full and broad
release to the Employer and the Company and its Subsidiaries with respect to any
claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral
Esta disposición complementa la Sección 9 del Contrato:
Por medio de la aceptación de la Opción, quien tiene la opción manifiesta que
entiende y acuerda que: (i) la Opción no se encuentra relacionada con el salario
ni con otras prestaciones contractuales concedidas al que tiene la opción por
parte del patrón; y (ii) cualquier modificación del Plan o su terminación no
constituye un cambio o desmejora en los términos y condiciones de empleo.
Declaración de Política
El otorgamiento de la Opción por parte de la Compañía bajo el Plan es unilateral
y discrecional y, por lo tanto, la Compañía se reserva el derecho absoluto de
modificar y discontinuar el mismo en cualquier momento, sin ninguna
responsabilidad.
La Compañía, con oficinas registradas ubicadas en 6920 Seaway Blvd, Everett, WA,
98203,Estados Unidos de América, es la única responsable de la administración
del Plan. La participación en el Plan y, la adquisición de Acciones no establece
de forma alguna, una relación de trabajo entre el que tiene la opción y la
Compañía, ya que la participación en el Plan por parte del que tiene la opción
es completamente comercial y el único patrón es la Subsidiaria que esta
contratando al que tiene la opción, en caso de ser aplicable, así como tampoco
establece ningún derecho entre el que tiene la opción y el patrón.
Reconocimiento del Plan de Documentos
Por medio de la participación en el Plan, el que tiene la opción reconoce que ha
recibido copias del Plan y del Contrato, que el Plan y el Contrato han sido
revisados en su totalidad y que completamente entiende y acepta las
disposiciones contenidas en el Plan y en el Contrato.
Adicionalmente, al participar en el Plan, el que tiene la opción reconoce que ha
leído, y que aprueba específica y expresamente los términos y condiciones
contenidos en la Sección 9 del Contrato en la cual se encuentra claramente
descrito y establecido lo siguiente: (i) la participación en el Plan no
constituye un derecho adquirido; (ii) el Plan y la participación en el mismo es
ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, así como sus
Subsidiarias no son responsables por cualquier detrimento en el valor de las
Acciones en relación con la Opción.


40

--------------------------------------------------------------------------------







Finalmente, por medio de la presente quien tiene la opción declara que no se
reserva ninguna acción o derecho para interponer una demanda en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de la
participación en el Plan y en consecuencia, otorga el más amplio finiquito a su
patrón, así como a la Compañía, a sus Subsidiarias con respecto a cualquier
demanda que pudiera originarse en virtud del Plan.
OPTIONEES IN THE NETHERLANDS
There are no country-specific terms or conditions.
OPTIONEES IN NEW ZEALAND
Securities Law Notice
In compliance with New Zealand securities laws, the Optionee is hereby notified
that the following information is available for review in connection with the
offer of Options under the Plan:
(i)
the Agreement, including this Addendum, which together with the Plan sets forth
the terms and conditions of participation in the Plan;

(ii)
a copy of the Company’s most recent annual return (i.e., Form 10-K) and most
recent financial reports; and

(iii)
a copy of the Plan and a description of the Plan (the “Description”) (i.e., the
Company’s Form S-8 Plan Prospectus under the U.S. Securities Act of 1933, as
amended); the Company will provide any attachments or documents incorporated by
reference into the Description upon written request.

The Optionee may request copies of the documents described above by contacting
the Company’s corporate legal department using the contact details provided on
www.fortive.com. The documents incorporated by reference into the Description
are updated periodically. The Optionee understands that should he or she request
copies of the documents incorporated by reference into the Description, the
Company will provide the Optionee with the most recent documents incorporated by
reference.
Warning Statement
The Optionee is being offered an Option to purchase Shares in the Company.
Exercise of the Option will give the Optionee a stake in the ownership of the
Company. The Optionee may receive a return if dividends are paid.
If the Company runs into financial difficulties and is wound up, the Optionee
will be paid only after all creditors (and holders of preference shares) have
been paid. The Optionee may lose some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This requires those offering
financial products to have disclosure information that is important for
investors to make an informed decision.
The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, the Optionee may not be given all of the
information usually required. The Optionee will also have fewer other legal
protections for this investment.
Ask questions, read all documents carefully, and seek independent financial
advice before committing to this investment.
The Shares are quoted on the New York Stock Exchange. This means that if the
Optionee acquires Shares under the Plan, the Optionee may be able to sell the
Shares on the New York Stock Exchange if there are interested buyers. The
Optionee may get less than he or she invested. The price will depend on the
demand for the Shares.


41

--------------------------------------------------------------------------------







OPTIONEES IN RUSSIA
Securities Law Notice
The Optionee acknowledges that the Agreement, the grant of the Option, the Plan
and all other materials the Optionee may receive regarding participation in the
Plan do not constitute advertising or an offering of securities in Russia. The
Shares to be issued under the Plan have not and will not be registered in
Russia, nor will they be admitted for listing on any Russian exchange for
trading within Russia. Thus, the Shares described in any Plan documents may not
be offered or placed in public circulation in Russia. In no event will Shares to
be issued under the Plan be delivered to the Optionee in Russia. All Shares
acquired under the Plan will be maintained on behalf of the Optionee outside of
Russia. The Optionee will not be permitted to sell or otherwise transfer Shares
directly to a Russian legal entity or resident.
Exchange Control Notification
Under current exchange control regulations in Russia, the Optionee is required
to repatriate certain cash amounts received with respect to the Option to Russia
as soon as the Optionee intends to use those cash amounts for any purpose,
including reinvestment. Such funds must initially be credited to the Optionee
through a foreign currency account at an authorized bank in Russia. After the
funds are initially received in Russia, they may be further remitted to foreign
banks in accordance with Russian exchange control laws. As an express statutory
exception to the above-mentioned repatriation rule, cash dividends paid on the
Shares can be paid directly to a foreign bank or brokerage account opened with a
bank located in an OECD (Organization for Economic Co-operation and Development)
or FATE (Financial Action Task Force) country. Also, as of January 1,
2018, cash proceeds from the sale of Shares listed on one of the foreign stock
exchanges on the list provided for by the Russian Federal law “On the Securities
Market” can also be paid directly to a foreign bank or brokerage account opened
with a bank located in an OECD or FATF country. Other statutory exemptions may
apply, and the Optionee should consult with his or her personal legal advisory
in this regard.
Foreign Asset/Account Reporting Information


The Optionee is required to report the opening, closing or change of details of
any foreign bank account to Russian tax authorities within one month of opening,
closing or change of details of such account. The Optionee is also required to
report (i) the beginning and ending balances in such a foreign bank account each
year and (ii) transactions related to such a foreign account during the year to
the Russian tax authorities, on or before June 1 of the following year. For
example, for the relevant form for the reporting year 2016 is due on or before
June 1, 2017. The tax authorities may require supporting documents related to
transactions in such foreign bank accounts.  The Optionee should consult his or
her personal tax advisor to determine and ensure compliance with his or her
foreign asset/account reporting obligations. 


Anti-Corruption Information
Anti-corruption laws prohibit certain public servants, their spouses and their
dependent children from owning any foreign source financial instruments (e.g.,
Shares of foreign companies such as the Company). Accordingly, the Optionee
should inform the Company if he or she is covered by these laws because the
Optionee should not hold Shares acquired under the Plan.
Data Privacy. This data privacy consent replaces Section 15 of the Agreement:
1. Purposes for processing of the Personal Data
1. Цели обработки Персональных данных
1.1.
Granting to the Optionee restricted share units or rights to purchase shares of
common stock.
1.1.
Предоставление Субъектам персональных данных ограниченных прав на акции (RSU)
или прав покупки обыкновенных акций.
1.2.
Compliance with the effective Russian Federation laws;
1.2. 
Соблюдение действующего законодательства Российской Федерации;



42

--------------------------------------------------------------------------------







2. The Optionee hereby grants consent to processing of the personal data listed
below
2. Субъект персональных данных настоящим дает согласие на обработку
перечисленных ниже персональных данных
2.1.
Last name, first name, patronymic, year, month, date and place of birth, gender,
age, address, citizenship, information on education, contact details (home
address(es), direct office, home and mobile telephone numbers, e-mail address,
etc.), photographs;
2.1.
Фамилия, имя, отчество, год, месяц, дата и место рождения, пол, возраст, адрес,
гражданство, сведения об образовании, контактная информация (домашний(е)
адрес(а), номера прямого офисного, домашнего и мобильного телефонов, адрес
электронной почты и др.), фотографии;
2.2.
Information contained in personal identification documents (including passport
details), tax identification number and number of the State Pension Insurance
Certificate, including photocopies of passports, visas, work permits, drivers
licenses, other personal documents;
2.2.
Сведения, содержащиеся в документах, удостоверяющих личность, в том числе
паспортные данные, ИНН и номер страхового свидетельства государственного
пенсионного страхования, в том числе фотокопии паспортов, виз, разрешений на
работу, водительских удостоверений, других личных документов;
2.3.
Information on employment, including the list of duties, information on the
current and former employers, information on promotions, disciplinary sanctions,
transfer to other position / work, etc.;
2.3.
Информация о трудовой деятельности, включая должностные обязанности, информация
о текущем и прежних работодателях, сведения о повышениях, дисциплинарных
взысканиях, переводах на другую должность/работу, и т.д.;
2.4.
Information on the Optionee’s salary amount, information on salary changes, on
participation in employer benefit plans and programs, on bonuses paid, etc.;
2.4.
Информация о размере заработной платы Субъекта персональных данных, данные об
изменении заработной платы, об участии в премиальных системах и программах
Работодателя, информация о выплаченных премиях, и т.д.;
2.5.
Information on work time, including hours scheduled for work per week and hours
actually worked;
2.5.
Сведения о рабочем времени, включая нормальную продолжительность рабочего
времени в неделю и количество фактически отработанного рабочего времени;
2.6.
Information on potential membership of certain categories of employees having
rights for guarantees and benefits in accordance with the Russian Federation
Labor Code and other effective legislation;
2.6.
Сведения о принадлежности к определенным категориям работников, которым
предоставляются гарантии и льготы в соответствии с Трудовым кодексом Российской
Федерации и иным действующим законодательством;
2.7.
Information on the Optionee’s tax status (exempt, tax resident status, etc.);
2.7.
Информация о налоговом статусе Субъекта персональных данных (освобождение от
уплаты налогов, является ли налоговым резидентом и т.д.);
2.8.
Information on shares of Common Stock or directorships held by the Optionee,
details of all awards or any other entitlement to shares of Common Stock
awarded, cancelled, exercised, vested, unvested or outstanding;
2.8.
Информация об обыкновенных акциях или членстве в совете директоров Субъекта
персональных данных, обо всех программах вознаграждения или иных правах на
получение обыкновенных акций, которые были предоставлены, аннулированы,
исполнены, погашены, непогашены или подлежат выплате.



43

--------------------------------------------------------------------------------







2.9.
Any other information, which may become necessary to the Company in connection
with the purposes specified in Clause 3 above.
2.9.
Любые иные данные, которые могут потребоваться Операторам в связи с
осуществлением целей, указанных в п. 3 выше.
the “Personal Data”
далее – «Персональные данные»
 
 
3.1. The Optionee hereby consents to performing the following operations with
the Personal Data:
3.1. Субъект персональных данных настоящим дает согласие на совершение с
Персональными данными перечисленных ниже действий:
3.1.1.
processing of the Personal Data, including collection, systematization,
accumulation, storage, verification (renewal, modification), use, dissemination
(including transfer), impersonalizing, blockage, destruction;
3.1.1.
обработка Персональных данных, включая сбор, систематизацию, накопление,
хранение, уточнение (обновление, изменение), использование, распространение (в
том числе передача), обезличивание, блокирование, уничтожение персональных
данных;
3.1.2.
transborder transfer of the Personal Data to îperators located on the territory
of foreign states. The Optionee hereby confirms that he was notified of the fact
that the recipients of the Personal Data may be located in foreign states that
do not ensure adequate protection of rights of personal data subjects;
3.1.2.
трансграничная передача Персональных данных операторам на территории любых
иностранных государств. Субъект персональных данных настоящим подтверждает, что
он был уведомлен о том, что получатели Персональных данных могут находиться в
иностранных государствах, не обеспечивающих адекватной защиты прав субъектов
персональных данных;
3.1.3.
including Personal Data into generally accessible sources of personal data
(including directories, address books and other), placing Personal Data on the
Company’s web-sites on the Internet.
3.1.3.
включение Персональных данных в общедоступные источники персональных данных (в
том числе справочники, адресные книги и т.п.), размещение Персональных данных на
сайтах Операторов в сети Интернет.
 
 
 
 
3.2. General description of the data processing methods used by the Company
3.2. Общее описание используемых Оператором(ами) способов обработки персональных
данных
3.2.1.
When processing the Personal Data, the Company undertakes the necessary
organizational and technical measures for protecting the Personal Data from
unlawful or accidental access to them, from destruction, change, blockage,
copying, dissemination of Personal Data, as well as from other unlawful actions.
3.2.1.
При обработке Персональных данных Операторы принимают необходимые
организационные и технические меры для защиты Персональных данных от
неправомерного или случайного доступа к ним, уничтожения, изменения,
блокирования, копирования, распространения Персональных данных, а также от иных
неправомерных действий.



44

--------------------------------------------------------------------------------







3.2.2.
Processing of the Personal Data by the Company shall be performed using the data
processing methods that ensure confidentiality of the Personal Data, except
where: (1) Personal Data is impersonalized; and (2) in relation to publicly
available Personal Data; and in compliance with the established requirements to
ensuring the security of personal data, the requirements to the tangible media
of biometric personal data and to the technologies for storage of such data
outside personal data information systems in accordance with the effective
legislation.
3.2.2.
Обработка Персональных данных Операторами осуществляется при помощи способов,
обеспечивающих конфиденциальность таких данных, за исключением следующих
случаев: (1) в случае обезличивания Персональных данных; (2) в отношении
общедоступных Персональных данных; и при соблюдении установленных требований к
обеспечению безопасности персональных данных, требований к материальным
носителям биометрических персональных данных и технологиям хранения таких данных
вне информационных систем персональных данных в соответствии с действующим
законодательством.
4. Term, revocation procedure
4. Срок, порядок отзыва
This Statement of Consent is valid for an indefinite term. The Optionee may
revoke this consent by sending to Company a written notice at least ninety (90)
days in advance of the proposed consent revocation date. The Optionee agrees
that during the specified notice period the Company is not obliged to cease
processing of personal data or to destroy the personal data of the Optionee.
Настоящее согласие действует в течение неопределенного срока. Субъект
персональных данных может отозвать настоящее согласие путем направления
Оператору(ам) письменного(ых) уведомления(ий) не менее чем за 90 (девяносто)
дней до предполагаемой даты отзыва настоящего согласия. Субъект персональных
данных соглашается на то, что в течение указанного срока Оператор(ы) не
обязан(ы) прекращать обработку персональных данных и уничтожать персональные
данные Субъекта персональных данных.

OPTIONEES IN SAINT KITTS AND NEVIS
There are no country-specific provisions.
OPTIONEES IN SINGAPORE
Securities Law Notice
The grant of the Options is being made pursuant to the “Qualifying Person”
exemption” under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”) and is not made to the Optionee with a view to the Shares
being subsequently offered for sale to any other party. The Plan has not been
lodged or registered as a prospectus with the Monetary Authority of Singapore.
The Optionee should note that the Options are subject to section 257 of the SFA
and the Optionee should not make (i) any subsequent sale of Shares in Singapore
or (ii) any offer of such subsequent sale of Shares subject to the Option in
Singapore, unless such sale or offer is made after six (6) months of the grant
of the Option or pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA. The Company's Common Stock
is traded on the New York Stock Exchange, which is located outside of Singapore,
under the ticker symbol “FTV” and Shares acquired under the Plan may be sold
through this exchange.
Chief Executive Officer and Director Notification Requirement
If the Optionee is the Chief Executive Officer (the “CEO”), or a director
(including an alternate, substitute, or shadow director) of a Singapore
Subsidiary of the Company, the Optionee is subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify the Singapore Subsidiary in writing when the Optionee
receives an interest (e.g., Options, Shares, etc.) in the Company or any related
company. In addition, the Optionee must notify the Singapore Subsidiary when the
Optionee sells Shares of the Company or any related company (including when the
Optionee sells Shares acquired under the Plan). These notifications must be made
within


45

--------------------------------------------------------------------------------







two (2) business days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., exercise of the Options or when Shares
acquired under the Plan are subsequently sold), or (iii) becoming the CEO or a
director.
OPTIONEES IN SLOVAK REPUBLIC
There are no country-specific provisions.


OPTIONEES IN SOUTH AFRICA


Tax Obligations
The following provision supplements Section 8(a) of the Agreement:
By accepting the Option, the Optionee agrees to notify the Employer of the
amount of any gain realized upon exercise of the Option. If the Optionee fails
to advise the Employer of the gain realized upon exercise of the Option, he or
she may be liable for a fine. The Optionee will be responsible for paying any
difference between the actual tax liability and the amount of tax withheld by
the Company or Employer.
Tax Clearance Certificate for Cash Exercises
If the Optionee exercises the Option by a cash purchase exercise, the Optionee
is required to obtain and provide to the Employer, or any third party designated
by the Employer or the Company, a Tax Clearance Certificate (with respect to
Foreign Investments) bearing the official stamp and signature of the Exchange
Control Department of the South African Revenue Service (“SARS”). The Optionee
must renew this Tax Clearance Certificate each twelve (12) months or in such
other period as may be required by the SARS.
If the Optionee exercises the Option by a cashless exercise whereby no funds are
remitted offshore for the purchase of Shares, he or she is not required to
obtain a Tax Clearance Certificate.
Exchange Control Notice
Because no transfer of funds from South Africa is required under the Option, no
filing or reporting requirements should apply when the Option is granted or when
Shares are issued upon exercise of the Option. However, because exchange control
regulations are subject to change, the Optionee should consult with his or her
personal advisor to ensure compliance with current regulations. The Optionee
responsible for ensuring compliance with all exchange control laws in South
Africa.
OPTIONEES IN SPAIN
Nature of Grant
This provision supplements Section 9 of the Agreement:
In accepting the grant of the Options, the Optionee acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan.


Further, the Optionee understands that the Company, has unilaterally,
gratuitously, and discretionally decided to grant Options under the Plan to
individuals who may be employees of the Company or a Subsidiary throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Company or any
Subsidiary other than to the extent set forth in the Agreement. Consequently,
the Optionee understands that the Option is granted on the assumption and
condition that the Option and the Shares issued upon exercise of the Option
shall not become a part of any employment contract (either with the Company or
any Subsidiary) and shall not be considered a mandatory benefit or salary for
any purposes (including severance compensation) or any other right whatsoever.
In addition, the Optionee understands that the Option would not be granted but
for the assumptions and conditions referred to above; thus, the Optionee
acknowledges and freely accepts that should any or


46

--------------------------------------------------------------------------------







all of the assumptions be mistaken or should any of the conditions not be met
for any reason, then any grant of Options shall be null and void.


Further, the Optionee understands and agrees that, unless otherwise expressly
provided for by the Company or set forth in the Agreement, the Option will be
cancelled without entitlement to any Shares if the Optionee’s employment is
terminated for any reason, including, but not limited to: death, disability,
resignation, retirement, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a “despido improcedente”), material modification of the terms of
employment under Article 41 of the Workers’ Statute, relocation under Article 40
of the Workers’ Statute, Article 50 of the Workers’ Statute, or under Article
10.3 of Royal Decree 1382/1985. The Committee, in its sole discretion, shall
determine the date when the Optionee's employment has terminated for purposes of
the Option.


The Optionee understands that this Option grant would not be made to the
Optionee but for the assumptions and conditions referred to above; thus, the
Optionee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the Option shall be null and void.


Exchange Control Notice
The Optionee must declare the acquisition, ownership and disposition of Shares
to the Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Economy and
Competitiveness, for statistical purposes. Generally, the declaration must be
filed in January for Shares acquired or sold during (or owned as of December 31
of the prior year; however, if the value of the Shares acquired or sold during
(or owned as of December 31 of the prior year; however, if the value of Shares
acquired under the Plan or the amount of the sale exceeds €1,502,530, the
declaration must be filed within one month of the acquisition or sale, as
applicable.
In addition, the Optionee may be required to electronically declare to the Bank
of Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.
Securities Law Notice
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the
Options. The Plan, the Agreement (including this Addendum) and any other
documents evidencing the grant of the Options have not, nor will they be,
registered with the Comisión Nacional del Mercado de Valores, and none of those
documents constitutes a public offering prospectus.
Foreign Asset/Account Reporting Information
To the extent the Optionee holds rights or assets (e.g., cash or Shares held in
a bank or brokerage account) outside of Spain with a value in excess of €50,000
per type of right or asset as of December 31 each year (or at any time during
the year in which the Optionee sells or disposes of such right or asset), the
Optionee is required to report information on such rights and assets on his or
her tax return for such year. After such rights or assets are initially
reported, the reporting obligation will only apply for subsequent years if the
value of any previously-reported rights or assets increases by more than
€20,000. The reporting must be completed by the following March 31.


47

--------------------------------------------------------------------------------







OPTIONEES IN SWEDEN
There are no country-specific provisions.
OPTIONEES IN SWITZERLAND
Securities Law Notice
The grant of Options is considered a private offering in Switzerland and is
therefore not subject to securities registration in Switzerland. Neither this
document nor any other materials relating to the Options (i) constitute a
prospectus as such term is understood pursuant to the Swiss Code of Obligations,
(ii) may be publicly distributed nor otherwise made publicly available in
Switzerland, or (iii) has been or will be filed with, approved or supervised by
any Swiss regulatory authority (in particular, the Swiss Financial Supervisory
authority (“FINMA”)).
OPTIONEES IN TAIWAN
Securities Law Notice
The offer of participation in the Plan is available only for employees of the
Company and its Subsidiaries. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.
Exchange Control Notice
If the Optionee is a resident of Taiwan, he or she may acquire foreign currency
and remit the same out of or into Taiwan up to US $5,000,000 per year without
justification. If the transaction amount is TWD $500,000 or more in a single
transaction, the Optionee must submit a Foreign Exchange Transaction Form to the
remitting bank. If the transaction amount is US$500,000 or more in a single
transaction, the Optionee also must provide supporting documentation to the
satisfaction of the remitting bank.
OPTIONEES IN TURKEY
Securities Law Notice
The Option is made available only to employees of, and the offer of the Company,
and the offer of participation in the Plan is a private offering. The Optionee
is not permitted to publicly offer any Shares acquired under the Plan in Turkey
unless such public offering is approved by the Turkish Capital Markets Board in
accordance with Turkish laws. The Shares are currently traded on the New York
Stock Exchange, under the ticket symbol “FTV” and the Shares may be sold through
this exchange.
Exchange Control Notice
If the Optionee remit funds out of Turkey in order to exercise the Options, the
Optionee must remit such funds through a licensed financial intermediary
institution in Turkey.
In certain circumstances, Turkish residents are permitted to sell Shares traded
on a non-Turkish stock exchange only through a financial intermediary licensed
in Turkey. Therefore, Turkish residents may be required to appoint a Turkish
broker to assist with the sale of the Shares acquired under the Plan. The
Optionee should consult his or her personal legal advisor before selling any
Shares acquired under the Plan to confirm the applicability of this requirement.
OPTIONEES IN UNITED ARAB EMIRATES
Securities Law Notice
Participation in the Plan is being offered only to selected Optionees and is in
the nature of providing equity incentives to Optionees in the United Arab
Emirates. The Emirates Securities and Commodities Authority has no
responsibility


48

--------------------------------------------------------------------------------







for reviewing or verifying any documents in connection with this statement,
including the Plan, the Agreement or any other incidental communication
materials distributed in connection with the Option. Further, neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved this statement or taken steps to verify the information set out in it
and have no responsibility for it. If the Optionee has any questions regarding
the context of the Agreement, including this Addendum, or the Plan, the Optionee
should obtain independent professional advice.
OPTIONEES IN THE UNITED KINGDOM
Tax Obligations
This provision supplements Section 8 of the Agreement:
Without limitation to Section 8 of the Agreement, the Optionee hereby agrees
that the Optionee is liable for all Tax Related Items and hereby covenants to
pay all such Tax Related Items, as and when requested by the Company, or the
Employer, or by Her Majesty’s Revenue & Customs (“HRMC”) (or any other tax
authority or any other relevant authority).  The Optionee also hereby agrees to
indemnify and keep indemnified the Company and, if different, the Employer,
against any Tax Related Items that they are required to pay or withhold or have
paid or will pay to HMRC (or any other tax authority or any other relevant
authority) on the Optionee's behalf.




49